         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 1 of 91



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 LINDA CALLOWAY, DALE DEAN,                     Case No.:
 ROSE FARELLA, JAYME HESTER,
 ANGELITA PIERRE-NOEL, and                      CLASS ACTION COMPLAINT
 DWAYNE STOWE, on behalf of
 themselves and all others similarly
 situated,

                Plaintiffs,
        vs.

 BOSE CORPORATION,

               Defendant.

       The allegations made in this Complaint are based upon information and belief except

those allegations that pertain to Plaintiffs, which are based on personal knowledge.      Each

allegation in this Complaint either has evidentiary support or, alternatively, pursuant to Rule

11(b)(3) of the Federal Rules of Civil Procedure, is likely to have evidentiary support after a

reasonable opportunity for further investigation or discovery.

                                 NATURE OF THIS ACTION

       1.      Plaintiffs Linda Calloway, Dale Dean, Rose Farella, Jayme Hester, Angelita

Pierre-Noel, and Dwayne Stowe, (collectively, “Plaintiffs”) bring this proposed class action

challenging the actions of Defendant Bose Corporation (“Bose” or “Defendant”) in the

marketing and sale of Bose SoundSport, SoundSport Free, and SoundSport Pulse wireless

headphones (the “Headphones”). Plaintiffs seek damages and equitable relief on behalf of

themselves and all others similarly situated.

       2.      Bose markets the Headphones as “sports headphones,” and represents on its

website, marketing materials, and product packaging that the Headphones are sweat-, weather-,
           Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 2 of 91



and water-resistant. Bose uses images of sweat-drenched athletes wearing the Headphones while

exercising in its promotional materials. Indeed, Bose’s website features the following tagline:

“Sweating it out in the gym or running through the rain, these are sport earphones built to keep

you going every step of the way.”

          3.   Bose further represents on its website, marketing materials, and product

packaging that the Headphones are rechargeable and offer five or six hours of wireless listening

on a single charge. 1

          4.   In reality, the Headphones are not sweat-, weather-, or water-resistant and do not

function as advertised when exposed to sweat, moisture, or water. And the Headphones’ batteries

do not last five or six hours on a single charge. This is because the Headphones contain one or

more defects that cause the battery life to degrade and diminish and eventually stop retaining a

charge after normal usage, a process that accelerates when the Headphones are exposed to sweat

or moisture. As a result of the defect(s), the Headphones regularly fail to hold a reasonable

charge.

          5.   Plaintiffs are among the tens of thousands of consumers nationwide whose

expensive Headphones (generally sold for $150 to $250) experience rapidly diminishing battery

life and eventual failure to retain a charge after using the Headphones. Plaintiffs further allege

that the Headphones fail to retain an adequate charge in part due to the Headphones’ failure to

resist sweat, weather, and water.

          6.   Despite receiving countless complaints from consumers, Defendant refuses to

acknowledge or attempt to fix the defects. Instead, when consumers return the defective

1
  Bose’s website describes the SoundSport wireless headphones as providing “6 hours battery
life,” the SoundSport Free wireless headphones as providing “5 hours battery life,” and the
SoundSport Pulse wireless headphones as providing, contradictorily, both “6 hours battery life”
and “five hours of wireless power.”
                                                2
          Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 3 of 91



Headphones under Bose’s warranty, Bose sends replacement Headphones that contain the exact

same defects, leaving consumers caught in a cycle of use, malfunction, and replacement. Once

the standard one-year warranty period expires, consumers are often left with only a broken pair

of Headphones.

        7.      Reasonable consumers like Plaintiffs expect that high-end rechargeable Bluetooth

headphones that cost between $150 and $250 will continue to function after minimal use, and

they would not have purchased the Headphones or would have paid less had they known that

Defendant’s     battery      life,   rechargeability,   and   sweat-,   weather-,   and   water-resistant

representations were false, and that the Headphones contain one or more defects that cause their

batteries to rapidly fail.

        8.      As a result of Bose’s actions and omissions, Plaintiffs and the proposed class have

suffered damages. Wireless rechargeable headphones that are unable to retain a charge for a

reasonable amount of time are essentially worthless. Had Plaintiffs and the members of the class

known that Defendant’s representations were false and that the Headphones contained the

defect(s), they would not have bought them or would otherwise have paid less for them. At a

minimum, the defective Headphones certainly are worth substantially less than what Plaintiffs

and members of the class paid to purchase them.


                                                 PARTIES

        9.      Plaintiff Linda Calloway is a California citizen residing in Apple Valley,

California. Ms. Calloway purchased SoundSport wireless headphones from Best Buy in 2017.

        10.     Plaintiff Dale Dean is a New York citizen residing in Cheektowaga, New York.

Mr. Dean purchased Bose SoundSport Pulse wireless headphones from Verizon in the spring of

2018.

                                                        3
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 4 of 91



       11.      Plaintiff Rose Farella is a Florida citizen residing in Tampa, Florida. Ms. Farella

purchased Bose SoundSport wireless headphones from Best Buy in August 2016.

       12.      Plaintiff Jayme Hester is a Nebraska citizen residing in Omaha, Nebraska. Mr.

Hester purchased Bose SoundSport wireless headphones from Best Buy in June 2017.

       13.      Plaintiff Angelita Pierre-Noel is a New York citizen residing in Brooklyn, New

York. Ms. Pierre-Noel purchased Bose SoundSport wireless headphones from an Amazon store

in or about August 2017.

       14.      Plaintiff Dwayne Stowe is a Georgia citizen residing in Locust Grove, Georgia.

Mr. Stowe purchased Bose SoundSport wireless headphones from Amazon.com in or about

January 2018.

       15.      Defendant Bose Corporation is a Delaware corporation with its headquarters and

principal place of business in Framingham, Massachusetts. Bose is a privately held corporation

that designs, develops, and sells audio equipment, including home audio systems and speakers,

headphones, professional audio products, and automotive sound systems.

                                 JURISDICTION AND VENUE

       16.       This Court has subject matter jurisdiction over this action under 28 U.S.C.

§1332(d)(2), as amended by the Class Action Fairness Act of 2005, because the amount in

controversy exceeds $5,000,000, exclusive of interests and costs, and because this is a class

action in which the members of the class and Defendant are citizens of different states.

       17.      Venue is proper in this judicial district under 28 U.S.C. §1391 because Defendant

is a resident of Framingham, Massachusetts, which is located in this district.

                                  FACTUAL ALLEGATIONS

Bose’s Representations Regarding Battery Life and Sweat Resistance


                                                 4
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 5 of 91



       18.     Bose represents on its website, product packaging, and marketing materials that

the Headphones are rechargeable, provide five to six hours of listening time on a single charge,

and are sweat-, weather-, and water-resistant.

       19.      For instance, Bose’s “sport headphones” webpage describes SoundSport wireless

headphones as “Water resistant, 6 hours battery life.” Under product details, Bose touts in large

bold print the headphones’ “Sweat- and weather resistant design.” Under “SPECS,” Bose states

“Charge time: 2 hours” and “Battery life: 6 hours per full charge.” The product packaging for

SoundSport wireless headphones similarly describe the headphones as “Sweat and weather

resistant” with “Up to 6 hours per charge.” 2

       20.     Bose’s “sport headphones” webpage similarly describes SoundSport Pulse

wireless headphones as “Water resistant, … 6 hours battery life.” However, the product details

page contradicts that claim, stating that “you’ll get up to five hours of wireless power” from a

charge. Bose nevertheless assures consumers that the SoundSport Pulse wireless headphones are

“Built to keep up” and “resist[] sweat and moisture even during your most intense workouts.”

       21.     Under SoundSport Free wireless headphones, Bose’s “sport headphones”

webpage states, “water resistant, 5 hours of battery life.” The product details page states: “Off a

single charge, the earbuds play for up to five hours – long enough to power you through almost

any workout.” The “SPECS” similarly provide, “Charging time: 2 hours. Battery life: 5 hours

per full charge.”

       22.     Despite Bose’s representations – which are repeated across its website, product

packaging, marketing materials, and elsewhere – none of the Headphones have a battery that can

2
  Research has shown that “up to” representations are misleading to consumers, who reasonably
interpret “up to” six hours to mean that they would get six hours of battery life. Bose’s
headphones, which fail to hold a charge for long, and then not at all, do not provide the expected
hours of battery life. As a result, Bose’s representations are false and misleading to consumers.
                                                 5
           Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 6 of 91



be consistently used for anything close to five to six hours without further charging. Moreover,

as a result of the defect(s), the Headphones often take much longer than two hours to fully charge

(if the Headphones accept a charge at all).

          23.    Bose’s website and marketing materials show athletes lifting weights, rock

climbing, playing soccer, running, and snowboarding while wearing the Headphones. Bose’s

website states in large bold lettering: “Sweat. Without sweating it. Water and headphones

typically don’t play nice together. But we found a way to make it work.” Bose brags that the

Headphones “aren’t afraid of sweat or rain – and now a little weather can’t be an excuse to skip a

workout.”

          24.    Bose ensures that its retailers uniformly promote the same battery life and sweat

and water resistant messages at consumers’ point of purchase.

          25.    The representations cited above are false and misleading because the Headphones

are not sweat-, weather, or water-resistant, and the Headphones fail to hold a charge for the

advertised time.

The Headphones Do Not Function As Represented

          26.    The false nature of Bose’s representations is evident from the virtually unending

stream of consumer complaints posted online. Indeed, negative reviews posted in the last few

months on Bose’s website alone reflect the sheer scope of the problem 3:

                 a.      “I’ve only had these a year and the non replaceable battery only give you
                         about 20 minutes for a fully charged battery.” (October 2018).

                 b.      “I bought in June 2018 (blue color) and I'm already on my third pair. The
                         headphones keep dying mysteriously after a month's use. One day they are
                         working and the next day they die. You charge them overnight and they
                         still don't come back to life. I am very disappointed to have to constantly


3
    All typographical errors contained in the following consumer complaints are in the original.
                                                  6
Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 7 of 91



          go to the Bose store and have to switch them out for new ones.” (October
          2018).

    c.    “I bought these some months ago, will not hold a charged. Leave it
          charging overnight and morning walk its at 40%...don't waste you
          money..DISAPPOINTED.” (October 2018).

    d.    “I was so excited to use thes[e] for th[e] gym they don’t even charge.”
          (October 2018).

    e.    “Great When They Work. The best battery life I can get is around 45-50
          mins. The left earpiece doesn't charge sometimes so you show up to the
          gym....awesome. This is my second pair (first pair did the same thing) and
          it will be my last.” (September 2018)

    f.    “Great at first, then failed to hold charge. Just out of Warranty.
          Disappointing considering the cost.” (September 2018).

    g.    “I thought these would hold up better. I run a lot and the sweat has caused
          them to stop working or only work sporadically. Very disappointed.”
          (September 2018).

    h.    “Do no[t] buy these! I have had nothing but issues with these and am on
          my third pair due too the first 2 completely stopping working.” (August
          2018).

    i.    “I liked it very much but now is not working. It used to advi[s]e me some
          times that battery was low before turning off and yesterday just stopped
          playing the music when it had around 20%. I charged it and is not working
          any more, no sound, no light, nothing. Since I started to use them battery
          never charged 100%. Is this a programmed obsolescence? I see similar
          comments. The life of my headphones lasted 1 year. I'm frustrated because
          they are not cheap and I thought Bose was the best.” (August 2018)

    j.    “Battery does not last!!!! Battery won’t last longer than one hour after
          charging. Had less than a month.” (August 2018)

    k.    “I bought these a year ago and at first they sounded great and had a long
          battery life... Then the battery life started to fade, and after a few months
          one of the headphones stopped working. No big deal it’s electronics I sent
          them back for warranty and they gave me a new pair. Today I went to put
          them on and they wouldn’t turn on after having charged them the day
          before, oh well I must have forgot to turn them off right, wrong I charged
          them all morning and they still won’t turn on. I give this product a six
          month shelf life. And in my opinion for a 149.99 plus tax I’d say that’s too
          short.” (August 2018).

                                    7
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 8 of 91




              l.      “Great sound not sweat resistant. My 1st pair I bought June 24 exactly one
                      month later I had to return them to Best Buy because the quit working. I
                      wear them while I run mostly ran thru a little rain twice. Got a new
                      replacement. Now 3 weeks later during a quick 2 mile run they stopped
                      working again. My cheap $8 skull candies I bought at Rosa lasted 8 mths
                      with all my sweat and these claim to be sweat resistant which is only
                      reason I bought them. I’m very disappointed cuz I love this brand and
                      sound. I refused to buy beats but now I’ll prob get a replacement to keep
                      running and do research and buy a better pair of headphones.” (August
                      2018).

              m.      “Terrible battery. I got th[e]s[e] wireless headphones on March 12, 2018
                      (4 months ago) and the battery isn’t charging well any more. Before it use
                      to last around 2-3 days with long runs. Now it can barely stay on for 2 hra,
                      the sound is great but for a product like this I was expecting more quality
                      and to last long. Even when is not in use the battery drains out.” (July
                      2018)

              n.      “Wasted money. Bought almost 2 months ago. I was really excited to get a
                      pair of truly wireless headphones. The cord between my powerbeats
                      continually got caught on something during my workouts. These
                      headphones don't even last an hour. Multiple times have my workouts
                      been ruined due to poor battery life, Left ear phone dropping off, or
                      random disconnects.-threatening this is the last bose product I will ever
                      buy.” (July 2018)

              o.      “just 3 months!!!!! After 3 months just stop charging, everytime I try to
                      charge them the LED is green and they don't charge.” (January 2018)


       27.    Bose has been receiving similar reports from consumers for years and

nevertheless continues to sell the Headphones:

              a.      “Worse than beats and that's hard to do....I got these for fathers day and
                      used about 3 times in the gym. These aside from having either low volume
                      output or lack noise cancellation, aren't sweat resistant. Mine broke in 3
                      days! Look at Apple review for beats, they have horrible reviews I went
                      through 3 pairs in 3 months. If one pair of these lasted me 3 days I don't
                      want to even think about how many I would go through in 3 months....”
                      (2016).

              b.      “Worked Great for 1 week, then died during workout. I left for my run
                      yesterday with 70% charge left. At 28 minutes into the run, the earbuds
                      just turned off and died. I came home to charge them, thinking that they

                                                 8
 Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 9 of 91



              just were out of batteries. The amber light has been blinking for 10 hours
              and they will still not turn on. I have had very bad luck with Bose.” (2016)

       c.     “Significant Issue. I have gone through 6 pairs and finally gave up. About
              30-40 minutes into my morning run, static started in the left earbud (which
              remained even when turned off). On 2 pairs the battery died and wouldn't
              recharge. I suspect that sweat was somehow the problem. They were great
              while they were working. (2016)

       d.     “Not charging. This is the second pair after I returned the first ones for the
              same issue. Worked great after the first charge. Then when recharging (at
              just under 50%) the amber remains blinking indefinitely, I'm now going
              on hour 16, no green light, no activity when I push the power button.
              Terrific sound, but the charging remains to be an issue, from personal
              experience and from what I've read in other reviews. Very frustrating...
              (2016).

       e.     “Quality Nowhere near Bose standard. I bought these four days ago. 60
              minutes into my first workout they shutdown and would not turn back on.
              I thought battery needed to be charged. I charged overnight-verified the
              battery was at 100%. During my second workout unit just kept randomly
              turning off. I had to turn back on three time. Then the left ear bud started
              making some static noise and completely stopped working. (2016).

       f.     “Stopped working after a couple days. I LOVED these headphones...
              before the stopped working... after a couple days. I went running 2 days
              after buying them and halfway in, I heard some static and then "Battery at
              40%". The headphones then shut off. I've tried charging them and the
              indicator light flashes for a bit like it's charging, then turns red for a bit,
              then the light turns off completely. It won't charge and won't turn on.
              Seems like a lot of people have had this issue...” (2016).
       g.     “NOT water resistant to sweat. Purchased two pair for use at the gym.
              Circuit training, running, lifting etc. Both my son's and my pair ended up
              not working after only two weeks at the gym. I think they are fine if you
              are not going to use them to workout or you are one of those people that
              go to the gym or ran and don't sweat. Returned them both. Technology is
              not ready yet.” (2016)

28.    In fact, Bose responded to several of these negative reviews in 2016 as follows:

For the majority of customers, the SoundSport wireless is delivering on its
promise – it’s a headphone that’s stable and comfortable, sweat and weather
resistant, with amazing sound. But, like you, a small percentage of owners have
experienced a problem, and that’s not okay. We’ve taken every headphone
returned to us and analyzed them in our labs to get to the bottom of the issue. We
discovered SoundSport wireless doesn't perform like it should under specific

                                        9
        Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 10 of 91



       conditions related to heavy sweat and moisture. And we now have a solution to
       make it work just as well in these situations, too. Going forward, every
       SoundSport wireless will include this update, and they’ll be ready by the end of
       August if you’re interested in trying them again. Our support team can answer any
       questions you may about the product. They can be reached at 1-800-379-2073
       Monday through Friday, 9:00AM to 8:00PM (EST).

       29.    However, Bose’s supposed fix did not solve the problem; customers continued to

encounter battery issues with the Headphones, especially after exposing them to sweat.

       30.    Customer reviews on Amazon.com paint a strikingly similar picture:

              a.      “THIS IS THE AMENDED REVIEW. Less than a month after I began
                      using the BOSE SoundSport Earbuds, the battery life has gone from 2
                      hours to no hours. After having the headphones plugged into my computer
                      overnight, when I pressed the power button, nothing happened. The unit
                      no longer holds a charge. I guess I'll have to stick with wires when
                      listening at the gym.

                      And now the original review. I purchased these Bose SoundSports to
                      replace a different brand of blu-tooth earbuds that quit working a week
                      after I purchased them. While the Bose headphones are a comfortable fit
                      and do sound good while I am listening to either music or an audiobook
                      when using the rowing machine or stationary bike at the gym, I am less
                      impressed with the battery life. I have never had more than about 2 hours
                      of battery life since the purchase. I won't go into the schematic of my
                      workouts, but each last approximately an hour. At the end of the 2nd
                      workout, the headphones register that the battery is near depletion. So
                      much for the 6 hours of battery life Bose advertises.” (December 13, 2017)

             b.       “The headphones fit well into my ear and stay in through hard running, but
                      since I first received them, and over the entire 6 months of use, they have
                      been really hard to charge. I use the included charger, and about 4 days out
                      of 7, the battery dies within 10-30 minutes of my turning them on, even
                      when I've charged overnight. I'm not sure if I got a lemon or not, but I am
                      going to try to return these. The longest charge I've ever gotten is about 60
                      minutes. I would not recommend these. Amazon.com (August 19, 2017).


Plaintiffs’ Experiences

       31.    Plaintiff Jayme Hester (“Plaintiff Hester”) bought Bose SoundSport wireless

headphones in June 2017 from Best Buy. Plaintiff Hester is an avid runner and purchased the


                                               10
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 11 of 91



headphones to use on his runs.        Plaintiff Hester purchased the Bose SoundSport wireless

headphones because Bose represented that these headphones (1) are wireless (Bluetooth); (2) are

rechargeable; (3) operate for a substantial number of hours between charges; and (4) are high

quality so at to withstand moisture – even during exercise and weather. Plaintiff Hester relied

upon these representations when he purchased the headphones.

       32.     On approximately October 10, 2017, Plaintiff Hester removed the headphones

from the charger (where they had been left to charge overnight) and discovered that the

headphones would not turn on. When Plaintiff Hester plugged them back into the charger, he

noticed the charge light did not illuminate.

       33.     Plaintiff Hester emailed Bose about this issue the same day. In response, Bose

suggested that Mr. Hester perform routine troubleshooting, which included resetting the

headphones and updating the headphones’ software.              Plaintiff Hester followed Bose’s

instructions, but the headphones still failed to operate.

       34.     Bose subsequently provided Plaintiff Hester a shipping label to return the

headphones for an exchange. Plaintiff Hester was informed that it may take 10 business days to

receive replacement headphones.

       35.     When Plaintiff Hester received the replacement headphones, he used them

without incident for a couple of months.          But on December 19, 2017, the replacement

headphones also experienced battery troubles.           More specifically, when Plaintiff Hester

attempted to charge the headphones, the indicator light would prematurely turn green to indicate

that the headphones were fully charged even though they were not. From then on, it was

impossible to fully charge the headphones’ battery. Moreover, what limited charge the

headphones could maintain would drain abnormally quickly. For instance, after leaving the


                                                  11
           Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 12 of 91



headphones on the charger for many hours, Plaintiff Hester turned the headphones on and the

headphones indicated that they were 80% charged. Plaintiff Hester turned the headphones off

and then immediately turned them back on and the headphones indicated they were only 50%

charged.

       36.     When Plaintiff Hester contacted Bose regarding these battery problems, Bose

(again) suggested that he reset the headphones and update their software. He followed this

advice from Bose though it did not improve the headphones’ performance. So Bose (again)

provided Plaintiff Hester a shipping label to return the replacement headphones for an exchange.

       37.     Plaintiff Hester’s second set of replacement headphones arrived approximately 10

days later. Those headphones – his third set of Bose SoundSport wireless headphones – operated

more or less normally until June 2018 (about 6 months), when the headphones began randomly

powering off during operation. Sometimes the headphones would power back on by themselves

immediately, but other times Plaintiff Hester could not get the headphones to power back on for

many hours.

       38.     Plaintiff Hester again contacted Bose, who instructed him (again) to reset the

headphones and update their software, which again did not resolve the issue. So Plaintiff Hester

had to send Bose his second set of replacement headphones for yet another exchange.

       39.     Had he known that the headphones were not moisture resistant and did not have a

reliable rechargeable battery that would last 6 hours, Plaintiff Hester would not have purchased

them or would have paid significantly less for them.

       40.     Plaintiff Linda Calloway (“Plaintiff Calloway”) purchased a pair of Bose

SoundSport wireless headphones in 2017 from Best Buy. Plaintiff Calloway purchased the Bose

SoundSport wireless headphones because Bose represented that these headphones (1) are


                                               12
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 13 of 91



wireless (Bluetooth); (2) are rechargeable; (3) operate for a substantial number of hours between

charges; and (4) are high quality so at to withstand moisture – even during exercise and weather.

Plaintiff Calloway relied upon these representations when she purchased the headphones.

       41.     Plaintiff Calloway did not open the headphones for approximately four months

after purchasing them.Shortly after using the headphones, Plaintiff Calloway noticed that the

headphones’ battery depleted much faster than represented by Bose. The headphones required

charging after even minimal use. Thereafter, the amount of listening time Plaintiff Calloway

received per charge continued to diminish.

       42.     Plaintiff Calloway then allowed her daughter, who exercises regularly, to use the

headphones during her “bootcamp” exercise sessions, subjecting the headphones to sweat and

moisture. The headphones battery began to deplete faster and would only hold a charge for less

than one hour during these “bootcamp” sessions.

       43.     Had Plaintiff Calloway known that the Headphones were not sweat- or water-

resistant, she would not have purchased them or would have paid significantly less for them.

       44.     Had Plaintiff Calloway known that the Headphones did not have a battery that

would last the represented six hours, she would not have purchased them or would have paid

significantly less for them.

       45.     Plaintiff Dale Dean (“Plaintiff Dean”) purchased a pair of SoundSport Pulse

wireless headphones in the spring of 2017 from Verizon. Plaintiff Dean purchased the Bose

SoundSport Pulse headphones because Bose represented that these headphones (1) are wireless

(Bluetooth); (2) are rechargeable; (3) operate for a substantial number of hours between charges;

and (4) are high quality so at to withstand moisture – even during exercise and weather. Plaintiff

Dean relied upon these representations when he purchased the headphones.


                                               13
        Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 14 of 91



       46.      Approximately one to two months after the purchase, Plaintiff Dean noticed that

the headphones’ battery depleted much faster than represented by Bose. The headphones would

require charging after even minimal use.

       47.    Plaintiff Dean also noticed that the headphones would take much longer to charge

than represented by Bose.

       48.    Shortly after these issues arose, Plaintiff Dean contacted Bose by phone. He

spoke to a Bose customer service representative and explained to the customer service

representative that his headphones were not operating properly and requested to speak to a

manager or supervisor. The customer service representative took down his contact information

and told Plaintiff Dean that a manager or supervisor would contact him soon; however, no one

from Bose has contacted him.

       49.    Had Plaintiff Dean known that the headphones were not moisture-resistant and

did not have a reliable, rechargeable battery that would last 5-6 hours per charge, he would not

have purchased them or would have paid significantly less for them.

       50.    Plaintiff Rose Farella (“Plaintiff Farella”) purchased a pair of Bose SoundSport

wireless headphones from Best Buy in August 2016. Plaintiff Farella purchased the Bose

SoundSport wireless headphones because Bose represented that these headphones (1) are

wireless (Bluetooth); (2) are rechargeable; (3) operate for a substantial number of hours between

charges; and (4) are high quality so at to withstand moisture – even during exercise and weather.

Ms. Farella relied upon these representations when she purchased the headphones.

       51.    Soon after purchasing the headphones, Plaintiff Farella noticed that she was not

receiving anything close to six hours of listening time per charge represented by Bose on the

product packaging.


                                               14
        Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 15 of 91



       52.     The amount of listening time Plaintiff Farella received per charge continued to

diminish until June 2018, when her headphones failed to hold any charge at all, rendering them

completely inoperable.

       53.     Plaintiff Farella contacted Bose about the charging problem, but was told that her

warranty had expired and there was nothing Bose would do to help her.

       54.     Had Plaintiff Farella known that the headphones were not moisture-resistant and

did not have a reliable, rechargeable battery that would last 6 hours per charge, she would not

have purchased them or would have paid significantly less for them.

       55.     Plaintiff   Angelita   Pierre-Noel    (“Plaintiff   Pierre-Noel”)   purchased   Bose

SoundSport wireless headphones in or about September 2017 from an Amazon store. Ms. Pierre-

Noel purchased the Bose SoundSport wireless headphones because Bose represented that these

headphones (1) are wireless (Bluetooth); (2) are rechargeable; (3) operate for a substantial

number of hours between charges; and (4) are high quality so at to withstand moisture – even

during exercise and weather. Plaintiff Pierre-Noel relied upon these representations when she

purchased the headphones.

       56.     About six months after her purchase, in approximately late March/early April

2018, Plaintiff Pierre-Noel noticed that the headphones no longer held a sufficient charge to last

through her two-and-a-half hour commute. Thereafter, the amount of listening time that her

headphones functioned per charge continued to diminish.

       57.     Plaintiff Pierre-Noel no longer uses her headphones away from home because

they require constant recharging to operate.




                                                15
        Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 16 of 91



       58.     Had she known that the headphones were not moisture-resistant and did not have

a reliable, rechargeable battery that would last five to six hours per charge, Plaintiff Pierre-Noel

would not have purchased them or would have paid significantly less for them

       59.     Plaintiff Dwayne Stowe (“Plaintiff Stowe”) purchased Bose SoundSport wireless

headphones from Amazon.com in December 2017. He bought them to use while strength

training and exercising on the treadmill. Plaintiff Stowe purchased the Bose SoundSport wireless

headphones because Bose represented that these headphones (1) are wireless (Bluetooth); (2) are

rechargeable; (3) operate for a substantial number of hours between charges; and (4) are high

quality so at to withstand moisture – even during exercise and weather. Plaintiff Stowe relied

upon these representations when he purchased the headphones.

       60.     Approximately three months after the purchase, Plaintiff Stowe’s headphones

began experiencing battery failure. More specifically, the amount of charge the headphones

would hold began to fall precipitously. Mr. Stowe currently receives less than an hour of

listening time from a charge.

       61.     Had he known that the Headphones were not were not moisture resistant or did

not have a reliable, rechargeable battery that would last 6 hours per charge, Plaintiff Stowe

would not have purchased them or would have paid significantly less for them.

                                CHOICE OF LAW ALLEGATIONS

       62.     Because this Complaint is brought in Massachusetts, Massachusetts’ choice of

law regime governs the state law allegations in this Complaint. Under Massachusetts’ choice of

law rules, Massachusetts law applies to the claims of all class members, regardless of their state

of residence or state of purchase.




                                                16
           Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 17 of 91



          63.     Because Bose is headquartered — and made all decisions relevant to these claims

— in Massachusetts, Massachusetts has a substantial connection to, and materially greater

interest in, the rights, interests, and policies involved in this action than any other state.

Application of Massachusetts law to Bose and the claims of all class members would not be

arbitrary or unfair.

          64.     Plaintiffs plead claims on behalf of a nationwide class because the laws for each

state do not vary materially for these claims.

          65.     Alternatively, Plaintiffs plead state law subclass claims as indicated below.

                                 CLASS ACTION ALLEGATIONS

          66.     Plaintiffs bring this action on behalf of themselves and a class (“Nationwide

Class” or “Class”) defined as follows:

          All persons residing in the United States who, during the maximum period of time
          permitted by law, purchased Bose SoundSport, SoundSport Free, or SoundSport
          Pulse wireless headphones primarily for personal, family or household purposes,
          and not for resale. 4

          67.     Alternatively, Plaintiff Farella brings this action on behalf of herself and the

members of the following subclass (“Florida Subclass”):

          All persons residing in the State of Florida who, during the maximum period of
          time permitted by law, purchased Bose SoundSport, SoundSport Free, or
          SoundSport Pulse wireless headphones primarily for personal, family or
          household purposes, and not for resale. 5

          68.     Alternatively, Plaintiff Hester brings this action on behalf of himself and the

members of the following subclass (“Nebraska Subclass”):

          All persons residing in the State of Nebraska who, during the maximum period of
          time permitted by law, purchased Bose SoundSport, SoundSport Free, or


4
    Plaintiffs reserve the right to amend this definition as necessary.
5
    Plaintiff Farella reserves the right to amend this definition as necessary.
                                                    17
        Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 18 of 91



       SoundSport Pulse wireless headphones primarily for personal, family or
       household purposes, and not for resale. 6

       69.     Alternatively, Plaintiff Stowe brings this action on behalf of himself and the

members of the following subclass (“Georgia Subclass”):

       All persons residing in the State of Georgia who, during the maximum period of
       time permitted by law, purchased Bose SoundSport, SoundSport Free, or
       SoundSport Pulse wireless headphones primarily for personal, family or
       household purposes, and not for resale. 7

       70.     Alternatively, Plaintiffs Dean and Pierre-Noel bring this action on behalf of

themselves and the members of the following subclass (“New York Subclass”):

       All persons residing in the State of New York who, during the maximum period
       of time permitted by law, purchased Bose SoundSport, SoundSport Free, or
       SoundSport Pulse wireless headphones primarily for personal, family or
       household purposes, and not for resale. 8

       71.     Alternatively, Plaintiff Calloway brings this action on behalf of herself and the

members of the following subclass (“California Subclass”):

       All persons residing in the State of California who, during the maximum period of
       time permitted by law, purchased Bose SoundSport, SoundSport Free, or
       SoundSport Pulse wireless headphones primarily for personal, family or
       household purposes, and not for resale. 9

       72.     Specifically excluded from these definitions are (1) persons who purchased Bose

SoundSport, SoundSport Free, or SoundSport Pulse wireless headphones directly from Bose

through its website (www.bose.com); (2) Defendant, any entity in which Defendant has a

controlling interest, and its legal representatives, officers, directors, employees, assigns and

successors; (3) the Judge to whom this case is assigned and any member of the Judge’s staff or

immediate family; and (4) Class Counsel.

6
  Plaintiff Hester reserves the right to amend this definition as necessary.
7
  Plaintiff Stowe reserves the right to amend this definition as necessary.
8
  Plaintiffs Dean and Pierre-Noel reserve the right to amend this definition as necessary.
9
  Plaintiff Calloway reserves the right to amend this definition as necessary.
                                                18
        Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 19 of 91



       73.     As used herein, “Class Members” shall mean and refer to the members of the

Nationwide Class and all subclasses, including Plaintiffs.

       74.     Plaintiffs seek only damages and equitable relief on behalf of themselves and the

Class Members. Plaintiffs disclaim any intent or right to seek any recovery in this action for

personal injuries, wrongful death, or emotional distress suffered by Plaintiffs and/or the Class

Members.

       75.     Members of the Class and Subclasses are so numerous that joinder is

impracticable. While the exact number of Class Members is unknown to Plaintiffs, it is believed

that the Class comprises at least tens of thousands of members geographically disbursed

throughout the United States. Therefore, the Class Members are so numerous that individual

joinder of all Class Members is impracticable under Fed. R. Civ. P. 23(a)(1).

       76.     Common questions of law and fact exist as to all Class Members, as required by

Fed. R. Civ. P. 23(a)(2), and predominate over any individual questions, as required by Fed. R.

Civ. P. 23(b)(3). These common legal and factual questions include:

               a) Whether the Headphones are defective;

               b) Whether Bose’s claim that the Headphones are moisture-resistant is deceptive;

               c) Whether Bose’s battery life claims regarding the Headphones are deceptive;

               d) Whether Bose’s claim that the Headphones are rechargeable is deceptive;

               e) Whether Bose’s claim that the Headphones are durable enough to withstand

                   “working out” is deceptive;

               f) Whether Bose breached express warranties relating to the Headphones

                   including but not limited to whether (1) the Headphones have five or six hours

                   of use on a single charge; and (2) the Headphones are moisture-resistant;


                                                 19
        Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 20 of 91



              g) Whether Bose breached the implied warranty of merchantability relating to

                  the Headphones;

              h) Whether Bose breached the implied warranty of fitness for particular purpose

                  relating to the Headphones;

              i) Whether Bose should be ordered to disgorge all or part of the ill-gotten profits

                  it received from the sale of the defective Headphones;

              j) Whether Plaintiffs and the Class are entitled to damages, including

                  compensatory, exemplary, punitive and statutory damages, and the amount of

                  such damages;

              k) Whether Bose should be enjoined from continuing to sell defective

                  Headphones that do not live up to Bose’s advertising and marketing claims;

                  and

              l) Whether Bose engaged in unfair, unconscionable, or deceptive trade practices

                  by selling and/or marketing defective Headphones.

       77.    Plaintiffs’ claims are typical of the claims of the Class Members whom they seek

to represent under Fed. R. Civ. P. 23(a)(3) because Plaintiffs and each Class Member have been

similarly affected by Bose’s actionable conduct.     Plaintiffs and all members of the Class

purchased defective Headphones that render the Headphones either worthless or worth

substantially less than the price paid to purchase the Headphones. In addition, Bose’s conduct

and omissions that gave rise to the claims of Plaintiffs and Class Members (i.e. delivering

defective Headphones, making false claims with respect to the Headphones, failing to disclose

the known defects, and breaching warranties respecting the Headphones) is the same for all Class

Members.


                                                20
        Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 21 of 91



       78.     Plaintiffs will fairly and adequately represent and protect the interests of the Class

Members as required by Fed. R. Civ. P. 23(a)(4). Plaintiffs are adequate representatives because

their interests do not conflict with the interests of the Class Members. Further, Plaintiffs have

retained counsel competent and experienced in complex class action litigation, including product

defect class action litigation, and Plaintiffs intend to prosecute this action vigorously. Therefore,

the interests of the Class Members will be fairly and adequately protected.

       79.     A class action is appropriate under Fed. R. Civ. P. 23(b)(3) because a class action

is superior to any other available means for fairly and efficiently adjudicating the controversy. In

this regard, the Class Members’ interests in individually controlling the prosecution of separate

actions is low given the magnitude, burden, and expense of individual prosecutions against a

large corporation such as Defendant. Further, neither Plaintiffs nor their counsel are aware of any

other on-going class litigation concerning this controversy. It is desirable to concentrate this

litigation in this forum to avoid burdening the courts with individual lawsuits. Individualized

litigation presents a potential for inconsistent or contradictory judgments, and also increases the

delay and expense to all parties and the court system presented by the legal and factual issues of

this case. By contrast, the class action procedure here will have no management difficulties.

       80.     Bose has acted or refused to act on grounds generally applicable to the Class,

thereby making appropriate final injunctive relief or corresponding declaratory relief with

respect to the Class as a whole.

                                   FIRST CLAIM FOR RELIEF

                Breach of Express Warranty – Magnuson Moss Warranty Act

                              (On Behalf of the Nationwide Class)




                                                 21
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 22 of 91



       81.     Plaintiffs re-allege and incorporate each and every allegation set forth above as if

fully written herein.

       82.     The Headphones are consumer products as defined in 15 U.S.C. § 2301(1).

       83.     Plaintiffs and Class Members are consumers as defined in 15 U.S.C. § 2301(3).

       84.     Bose is a supplier and warrantor as defined in 15 U.S.C. §§ 2301(4) and (5).

       85.     Bose provided Plaintiffs and Class Members “written warranties” within the

meaning of 15 U.S.C. § 2301(6).

       86.     15 U.S.C. § 2310(d)(1)(A) and/or § 2310(d)(3)(C) is satisfied because Plaintiffs

properly invoke jurisdiction under the Class Action Fairness Act (“CAFA”).

       87.     Bose breached two separate express warranties made to Plaintiffs.

Moisture-, Sweat-,& Water-Resistant:


       88.     Bose promised, affirmed, and expressly warranted that the Headphones are

moisture-, sweat-, and water-resistant. In other words, Bose expressly warranted to Plaintiffs

and Class Members that the Headphones would continue to function after being exposed to

moisture – whether it be from exercise, weather, or another source.

       89.     Bose’s moisture-, sweat-, and water-resistant warranties became part of the basis

of the bargain for Plaintiffs and other Class Members because they relied on such statements in

deciding to purchase the Headphones, and because such statements are among the facts a

reasonable consumer would consider material in the purchase of high-end sport headphones.

       90.     Bose breached its moisture-, sweat- and water-resistant warranties by delivering

Headphones that do not withstand exposure to even minimal amounts of sweat or moisture.




                                                22
           Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 23 of 91



         91.    At the time the Headphones were sold, Bose knew of the defects they possessed

and offered express warranties with no intention of honoring them with respect to the known

defects.

         92.    Despite repeated demands by Plaintiffs and Class Members that Bose repair or

replace the defective Headphones, Bose has refused to provide a permanent fix and simply

provides equally defective replacement Headphones if the Headphones are still within the one

year express warranty period. Bose’s refusal to provide an adequate repair or replacement

violates 15 U.S.C. § 2304.

         93.    Although notice is not required, where, as here, consumers purchase a product

from a retailer rather than a manufacturer, when Plaintiffs contacted Bose concerning the

problems with their Headphones, Bose was afforded a reasonable opportunity to cure its breach

of its express warranty that Headphones would be sweat- and water-resistant, but Bose failed to

do so.

         94.    As a direct and proximate result of Bose’s breach of its express written warranties

regarding the moisture-, sweat-, and water-resistant representations, Plaintiffs and Class

Members have been damaged in an amount to be proven at trial.

Battery Life:

         95.    Bose expressly warranted that the Headphones provide either five or six hours of

wireless listening on a single charge.

         96.    Such statements became the basis of the bargain for Plaintiffs and other Class

Members because they relied on such statements in deciding to purchase the Headphones, and

because such statements are among the facts a reasonable consumer would consider material in

the purchase of high-end rechargeable headphones.


                                                23
           Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 24 of 91



        97.        Bose breached its battery life warranties by delivering Headphones that do not

deliver as promised and fail to retain a charge for the represented hours.

        98.        At the time the Headphones were sold, Bose knew of the defects they possessed

and offered express warranties with no intention of honoring them with respect to the known

defects.

        99.        Despite repeated demands by Plaintiffs and Class Members that Bose repair or

replace the defective Headphones, Bose has refused to provide a permanent fix and simply

provides equally defective replacement Headphones if the Headphones are still within the one

year express warranty period. Bose’s refusal to provide an adequate repair or replacement

violates 15 U.S.C. § 2304.

        100.       Although notice is not required, where, as here, consumers purchase a product

from a retailer rather than a manufacturer, when Plaintiffs contacted Bose concerning the

problems with their headphones, Bose was afforded a reasonable opportunity to cure its breach

of the express warranty, but failed to do so.

        101.       As a direct and proximate result of Bose’s breach of its express written warranties

regarding battery life, Plaintiffs and Class Members have been damaged in an amount to be

proven at trial.

                                   SECOND CLAIM FOR RELIEF

                   Breach of Implied Warranty - Magnuson-Moss Warranty Act

                                 (On Behalf of the Nationwide Class)

        102.       Plaintiffs re-allege and incorporate each and every allegation set forth above as if

fully written herein.

        103.       Plaintiffs bring this claim on behalf of the Nationwide Class.


                                                    24
           Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 25 of 91



        104.   The Headphones are “consumer products” within the meaning of 15 U.S.C. §

2301.

        105.   Plaintiffs and members of the Class are “consumers” within the meaning of 15

U.S.C. § 2301 because they are persons entitled under applicable state law to enforce against the

warrantor the obligations of its express and implied warranties.

        106.   Bose is a “supplier” of consumer products to consumers and a “warrantor” within

the meaning of 15 U.S.C. § 2301.

        107.   15 U.S.C. § 2310(d)(1)(A) and/or § 2310(d)(3)(C) is satisfied because Plaintiffs

properly invoke jurisdiction under the Class Action Fairness Act (“CAFA”).

        108.   Section 2310(d)(1) of Chapter 15 of the United States Code provides a cause of

action for any consumer who is damaged by the failure of a warrantor to comply with a written

or implied warranty.

        109.   Bose made written and implied warranties regarding the Headphones to Plaintiffs

and Class Members within the meaning of 15 U.S.C. § 2301. Bose provided Plaintiffs and other

Class Members an implied warranty of merchantability within the meaning of the Magnuson-

Moss Warranty Act, 15 U.S.C. § 2301(7).

        110.   Bose breached the implied warranty of merchantability because the Headphones

were not fit for the ordinary purpose for which such goods are used.            Specifically, the

Headphones contained one or more defects that caused them to fail to be moisture-resistant and

fail to retain a charge as advertised, rendering the Headphones unusable for their ordinary

purpose.

        111.   Pursuant to 15 U.S.C. § 2310(e), Plaintiffs are entitled to bring this class action

and are not required to give Bose notice and an opportunity to cure until such time as the Court


                                                25
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 26 of 91



determines the representative capacity of Plaintiffs pursuant to Rule 23 of the Federal Rules of

Civil Procedure.

        112.    Plaintiffs, individually and on behalf of the other Class Members, seeks all

damages permitted by law, including diminution in value of their Headphones, in an amount to

be proven at trial.

        113.    In addition, pursuant to 15 U.S.C. § 2310(d)(2), Plaintiffs and the other Class

Members are entitled to recover a sum equal to the aggregate amount of costs and expenses

(including attorneys’ fees based on actual time expended) determined by the Court to have

reasonably been incurred by Plaintiffs and the other Class Members in connection with the

commencement and prosecution of this action.

        114.    Further, Plaintiffs and the Class are also entitled to equitable relief under 15

U.S.C. § 2310(d)(1) and damages as a result of Bose’s violation of its written and/or implied

warranties.

                                 THIRD CLAIM FOR RELIEF

                                  Breach of Express Warranty

                              (On Behalf of the Nationwide Class)

        115.    Plaintiffs re-allege and incorporate each and every allegation set forth above as if

fully written herein.

        116.    Plaintiffs allege that Bose breached two separate express warranties.

Moisture-,Sweat- and Water-Resistant:


        117.    Bose promised, affirmed, and expressly warranted that Headphones are moisture-,

sweat-, and water-resistant. In other words, Bose expressly warranted to Plaintiffs and Class



                                                 26
           Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 27 of 91



Members that the Headphones would continue to function after being exposed to moisture from

exercise, weather, or another source.

        118.       Bose’s moisture-, sweat-, and water-resistant warranties became part of the basis

of the bargain for Plaintiffs and other Class Members because they relied on such statements in

deciding to purchase the Headphones, and because such statements are among the facts a

reasonable consumer would consider material in the purchase of high-end wireless and

rechargeable headphones.

        119.       Bose breached its moisture-, sweat- and water-resistant warranties by delivering

Headphones that do not withstand minimal amounts of moisture.

        120.       At the time the Headphones were sold, Bose knew of the defects they possessed

and offered express warranties with no intention of honoring them with respect to the known

defects.

        121.       Although notice is not required, where, as here, consumers purchased a product

from a retailer rather than a manufacturer, when Plaintiffs contacted Bose concerning the

problems with their headphones, Bose was afforded a reasonable opportunity to cure its breach

of its express warranty that Headphones would be moisture-, sweat-, and water-resistant, but

failed to do so.

        122.       As a direct and proximate result of Bose’s breach of its express written warranties

regarding moisture-, sweat-, and water-resistant representations, Plaintiffs and Class Members

have been damaged in an amount to be proven at trial.

Battery Life:


        123.       Bose expressly warranted that the Headphones provide five to six hours of

wireless listening on a single charge.

                                                   27
           Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 28 of 91



        124.       Such statements became the basis of the bargain for Plaintiffs and other Class

Members because they relied on such statements in deciding to purchase the Headphones, and

because such statements are among the facts a reasonable consumer would consider material in

the purchase of high-end wireless and rechargeable headphones.

        125.       Bose breached its battery life express warranties by delivering Headphones that

do not deliver as promised and fail to retain their charge for five to six hours.

        126.       At the time the Headphones were sold, Bose knew of the defects they possessed

and offered express warranties with no intention of honoring them with respect to the known

defects.

        127.       Although notice is not required, where, as here, consumers purchase a product

from a retailer rather than a manufacturer, when Plaintiffs contacted Bose concerning the

problems with their headphones, Bose was afforded a reasonable opportunity to cure its breach

of the express warranty, but failed to do so.

        128.       As a direct and proximate result of Bose’s breach of its express written warranties

regarding battery life, Plaintiffs and Class Members have been damaged in an amount to be

proven at trial.

                                   FOURTH CLAIM FOR RELIEF

           Implied Warranty of Merchantability – Mass. Gen. Laws ch. 106, § 2-314

                                   (On Behalf of Nationwide Class)

        129.       Plaintiffs re-allege and incorporate each and every allegation set forth above as if

fully written herein.

        130.       Bose is a “merchant” of headphones because Bose is a retail seller of electronic

products and accessories and routinely sells a wide variety of headphones.


                                                    28
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 29 of 91



        131.    Bose is also the manufacturer of the Headphones.

        132.    Plaintiffs and Class Members are “buyers” of the Headphones because they

purchased their headphones for personal use.

        133.    Bose impliedly warranted to Plaintiffs and Class Members that its Headphones

were “merchantable” within the common meaning of “merchantability” expressed in Mass. Gen.

Laws ch. 106, § 2-314.

        134.    Mass. Gen. Laws ch. 106, § 2-314 requires that merchantable goods:

          (1)   pass without objection in the trade under the contract description;
          (2)   in the case of fungible goods, are of fair average quality within the description;
          (3)   are fit for the ordinary purposes for which such goods are used;
          (4)   run, within the variations permitted by the agreement, of even kind, quality and
                quantity within each unit and among all units involved;
          (5)   are adequately contained, packaged, and labeled as the agreement may require;
                and
          (6)   conform to the promises or affirmations of fact made on the container or label if
                any.

        135.    The Headphones would not pass without objection in the trade because they do

not perform as warranted – they fail to maintain a charge after minimal use and are not moisture-

, sweat-, or water-resistant.

        136.    Similarly, the Headphones’ failure to maintain a charge after minimal use renders

them unfit for ordinary purposes for which such goods are used.

        137.    The Headphones are not adequately contained, packaged, and labeled for two

independent reasons.

        138.    First, the Headphones are not adequately contained, packaged, and labeled

because the labeling represents that they are sweat- and water-resistant when they are not.




                                                29
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 30 of 91



       139.    Second, the Headphones are not adequately contained, packaged, and labeled

because the labeling represents that they have a battery which can last for five or six hours

following a single charge when the Headphones are in use, which are qualities they do not have.

       140.    For the same reason, the Headphones do not conform to the promises or

affirmations of fact made on the container or label.

       141.    Bose thus breached the implied warranty of merchantability.

       142.    Notice of breach is not required because Plaintiffs and the other Class Members

did not purchase their Headphones directly from Bose. Even if notice were required, upon

information and belief, Defendant has received thousands of customer complaints and

communications about the defects, including from many of the Plaintiffs.

       143.    As a direct and proximate result of Bose’s breach of the implied warranty of

merchantability, Plaintiffs and the other Class Members did not receive the benefit of their

bargain and received goods with a defect that substantially impairs their value to Plaintiffs and

Class Members. Plaintiffs and Class Members were damaged as a result of the defects in the

Headphones, the product’s malfunctioning, and the nonuse of their Headphones.

                                 FIFTH CLAIM FOR RELIEF

              Breach of Implied Warranty of Fitness for a Particular Purpose -

                               Mass. Gen. Laws ch. 106, § 2-314

                              (On Behalf of the Nationwide Class)

       144.    Plaintiffs re-allege and incorporate each and every allegation set forth above as if

fully written herein.

       145.    Bose is a “merchant” of headphones because Bose is a retail seller of electronic

products and accessories and routinely sells a wide variety of headphones.


                                                30
           Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 31 of 91



          146.   Bose is also the manufacturer of the Headphones.

          147.   Plaintiffs and Class Members are “buyers” of the Headphones because they

purchased their headphones for personal use.

          148.   Bose advertised the Headphones as suitable for wearing while exercising.

          149.   Bose advertised the Headphones with depictions of athletes using the Headphones

while exercising. The marketing materials show the athletes engaging in weight training, aerobic

activity, and running while wearing the Headphones. The marketing materials also show the

athletes sweating while wearing the Headphones.

          150.   Bose knew that buyers would purchase the Headphones for the particular purpose

of wearing them while engaging in exercise that would expose them to harsher environments and

stressors, including exposure to heightened temperatures, rain, humidity, sweat, and physical

shocks.

          151.   The ordinary consumer does not have the electrical engineering or technological

background to know whether headphones can endure the volatility, heat, humidity, and sweat

commonly involved in a moderate to high intensity exercise session.

          152.   When purchasing the Headphones – headphones that are more expensive than

competing headphones that are not moisture-, sweat-, and water-resistant – Plaintiffs and Class

Members relied on Bose’s representations that the Headphones could withstand the stresses of

exercise.

          153.   The Headphones routinely fail to properly function after use during exercise.

          154.   Plaintiffs’ and the Class Members’ Headphones failed to properly function after

they were exposed to moisture.




                                                 31
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 32 of 91



       155.      Consequently, Bose breached the implied warranty of fitness for a particular

purpose, specifically that the Headphones would endure through the particular purpose of being

used while exercising and would be able to withstand the stressors and environments associated

with exercise.

       156.      Notice of breach is not required because Plaintiffs and the other Class Members

did not purchase their Headphones directly from Bose. Even if notice were required, upon

information and belief, Defendant has received thousands of customer complaints and

communications about the defects, including from many of the Plaintiffs.

       157.      As a direct and proximate result of Bose’s breach of the implied warranty of

fitness for a particular purpose, Plaintiffs and the other Class Members did not receive the benefit

of their bargain and received goods with one or more defects that substantially impair their value

to Plaintiffs and Class Members. Plaintiffs and Class Members were damaged as a result of the

defects in the Headphones, the Headphones malfunctioning, the inability to use their Headphones

while exercising, and the nonuse of their Headphones.

                                  SIXTH CLAIM FOR RELIEF

                                       Common Law Fraud

                               (On Behalf of the Nationwide Class)

       158.      Plaintiffs re-allege and incorporate each and every allegation set forth above as if

fully written herein.

       159.      Bose engaged in fraudulent and deceptive conduct. As described above, Bose’s

conduct defrauded Plaintiffs and Class Members, by intentionally leading them to believe,

through affirmative misrepresentations, omissions, suppressions, and concealments of material

fact, that the Headphones possessed important characteristics that they in fact do not possess—


                                                  32
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 33 of 91



namely that they are moisture-, sweat-, and water-resistant and provide five or six hours of

listening on a single charge — and inducing their purchases.

        160.   Bose’s intentional and material misrepresentations included, among other things,

its advertising, marketing materials and messages, and other standardized statements claiming

the Headphones are designed for use during workouts, and built to withstand sweat and water.

        161.   The foregoing misrepresentations were uniform across all Class Members.

        162.   The same extensive and widespread advertising campaign was promoted

nationwide, and all of the promotional materials contained the same material representations

regarding the Headphones’ ability to be used during exercise, that the Headphones provide five

or six hours of listening on a single charge, and that the Headphones are moisture-, sweat-, and

water-resistant.

        163.   These representations were false, as detailed herein. Bose knew the

representations were false when it made them, and Bose omitted information about the defects

from the Class Members, and thereby intended to defraud purchasers by these omissions and

misrepresentations.

        164.   Bose’s fraud and concealment were also uniform across all Class Members; Bose

concealed from everyone the true nature of the failure to hold a charge and battery defects

present in the Headphones as well as the fact that the Headphones were not sweat or water

resistant.

        165.   Bose’s misrepresentations and omissions were material in that they would affect a

reasonable consumer’s decision to purchase Headphones. A reasonable consumer would not

purchase high-end rechargeable headphones that fail to retain a charge after only minimal use.




                                               33
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 34 of 91



       166.     Bose’s intentionally deceptive conduct induced Plaintiffs and Class Members to

purchase Headphones and resulted in harm and damage to them.

       167.     Plaintiffs believed and relied upon Bose’s misrepresentations and concealment of

the true facts. Class Members are presumed to have believed and relied upon Bose’s

misrepresentations and concealment of the true facts because those facts are material to a

reasonable consumer’s decision to purchase Headphones.

       168.     As a result of Bose’s inducements, Plaintiffs and Class Members sustained actual

damages including but not limited to receiving a product that fails to perform as promised and

not receiving the benefit of the bargain related to their purchase of the Headphones. If Plaintiffs

and Class Members had known about the defect, they would not have purchased the Headphones

or would have paid significantly less for them. Bose is therefore liable to Plaintiffs and Class

Members in an amount to be proven at trial.

       169.     Bose’s conduct was systematic, repetitious, knowing, intentional, and malicious,

and demonstrated a lack of care and reckless disregard for Plaintiffs’ and Class Members’ rights

and interests. Bose’s conduct thus warrants an assessment of punitive damages consistent with

the actual harm it has caused, the reprehensibility of its conduct, and the need to punish and deter

such conduct.

                                SEVENTH CLAIM FOR RELIEF

                    Breach of Express Warranty -- Fla. Stat. Ann. § 672.313

                  (Brought in the Alternative, on Behalf of Florida Subclass)

       170.     Plaintiff Farella (“Florida Plaintiff”) re-alleges and incorporates each and every

allegation set forth above as if fully written herein.

       171.     Florida Plaintiff alleges that Bose breached two separate express warranties.


                                                  34
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 35 of 91



Moisture-,Sweat-, & Water-Resistant:


        172.    Bose promised, affirmed, and expressly warranted that the Headphones are

moisture-, sweat-, and water-resistant. In other words, Bose expressly warranted to Florida

Plaintiff and Florida Subclass Members that the Headphones would continue to function after

being exposed to moisture during exercise.

        173.    Bose’s moisture-, sweat- and water-resistant warranties became part of the basis

of the bargain for Florida Plaintiff and other Florida Subclass Members because they relied on

such statements in deciding to purchase the Headphones, and because such statements are among

the facts a reasonable consumer would consider material in the purchase of high-end sport

headphones.

        174.    Bose breached its moisture-, sweat-, and water-resistant warranties by delivering

Headphones that do not withstand minimal amounts of moisture.

        175.    At the time the Headphones were sold, Bose knew of the defects they possessed

and offered an express warranty with no intention of honoring said warranties with respect to the

known defects.

        176.    Although notice is not required where, as here, consumers purchase a product

from a retailer rather than a manufacturer, when contacted by Headphone purchasers who

complained about the problems with their Headphones, Bose was afforded a reasonable

opportunity to cure its breach of its express warranty that the Headphones would be sweat- and

water-resistant, but failed to do so.

        177.    As a direct and proximate result of Bose’s breach of its express written warranties

regarding the moisture-, sweat-, and water-resistant representations, Florida Plaintiff and Florida

Subclass Members have been damaged in an amount to be proven at trial.

                                                35
           Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 36 of 91



Battery Life:


       178.     Bose expressly warranted that the Headphones provide five or six hours of

wireless listening on a single charge.

       179.     Such statements became the basis of the bargain for Florida Plaintiff and other

Florida Subclass Members because they relied on such statements in deciding to purchase the

Headphones, and because such statements are among the facts a reasonable consumer would

consider material in the purchase of high-end sport headphones.

       180.     Bose breached its battery life express warranties by delivering Headphones that

do not deliver as promised and fail to retain their charge for five or six hours.

       181.     At the time the Headphones were sold, Bose knew of the defects they possessed

and offered express warranties with no intention of honoring them with respect to the known

defects.

       182.     Although notice is not required where, as here, consumers purchase a product

from a retailer rather than a manufacturer, when contacted by Headphone purchasers who

complained about the problems with their Headphones, Bose was afforded a reasonable

opportunity to cure its breach of the express warranty, but failed to do so.

       183.     As a direct and proximate result of Bose’s breach of its express written warranties

regarding battery life, Florida Plaintiff and Florida Subclass Members have been damaged in an

amount to be proven at trial.

                                EIGHTH CLAIM FOR RELIEF

                 Implied Warranty of Merchantability -- Fla. Stat. § 672.314

                  (Brought in the Alternative, on Behalf of Florida Subclass)



                                                 36
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 37 of 91



        184.    Florida Plaintiff re-alleges and incorporates each and every allegation set forth

above as if fully written herein.

        185.    Bose is a “merchant” of headphones because Bose is a retail seller of electronic

products and accessories and routinely sells a wide variety of headphones.

        186.    Bose is also the manufacturer of the Headphones.

        187.    Florida Plaintiff and Florida Subclass Members are “buyers” of the Headphones

because they purchased their headphones for personal use.

        188.    Bose impliedly warranted to Florida Plaintiff and Florida Subclass Members that

its Headphones were “merchantable” within the common meaning of “merchantability”

expressed in Fla. Stat. §672.314.

        189.    Fla. Stat. §672.314 requires that merchantable goods:

          (1)   pass without objection in the trade under the contract description;
          (2)   in the case of fungible goods, are of fair average quality within the description;
          (3)   are fit for the ordinary purposes for which such goods are used;
          (4)   run, within the variations permitted by the agreement, of even kind, quality and
                quantity within each unit and among all units involved;
          (5)   are adequately contained, packaged, and labeled as the agreement may require;
                and
          (6)   conform to the promises or affirmations of fact made on the container or label if
                any.

        190.    The Headphones would not pass without objection in the trade because they do

not perform as warranted – they fail to maintain a charge after minimal use and are not moisture-

, sweat-, or water-resistant.

        191.    Similarly, the Headphones’ failure to maintain a charge after minimal use renders

them unfit for ordinary purposes for which such goods are used.

        192.    The Headphones are not adequately contained, packaged, and labeled for two

independent reasons.


                                                37
        Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 38 of 91



       193.    First, the Headphones are not adequately contained, packaged, and labeled

because the labeling represents that they are moisture-, sweat-, and water-resistant when they are

not.

       194.    Second, the Headphones are not adequately contained, packaged, and labeled

because the labeling represents that they have a battery which can last for five or six hours on a

single charge when the Headphones are in use, which are qualities they do not have.

       195.    For the same reason, the Headphones do not conform to the promises or

affirmations of fact made on the container or label.

       196.    Bose thus breached the implied warranty of merchantability.

       197.    Notice of breach is not required because Florida Plaintiff and the other Florida

Subclass Members did not purchase their Headphones directly from Bose. Even if notice were

required, upon information and belief, Defendant has received thousands of customer complaints

and communications about the defects, including from many of the Plaintiffs.

       198.    As a direct and proximate result of Bose’s breach of the implied warranty of

merchantability, Florida Plaintiff and the other Florida Subclass Members did not receive the

benefit of their bargain and received goods with defects that substantially impair their value to

Florida Plaintiff and Florida Subclass Members. Florida Plaintiff and Florida Subclass Members

were damaged as a result of the defects in the Headphones, the product’s malfunctioning, and the

nonuse of their Headphones.

                                NINTH CLAIM FOR RELIEF

        Implied Warranty of Fitness for a Particular Purpose – Fla. Stat. § 672.315

                 (Brought in the Alternative, on Behalf of Florida Subclass)




                                                38
           Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 39 of 91



          199.   Florida Plaintiff re-alleges and incorporates each and every allegation set forth

above as if fully written herein.

          200.   Bose is a “merchant” of headphones because Bose is a retail seller of electronic

products and accessories and routinely sells a wide variety of headphones.

          201.   Bose is also the manufacturer of the Headphones.

          202.   Florida Plaintiff and Florida Subclass Members are “buyers” of the Headphones

because they purchased their headphones for personal use.

          203.   Bose advertised the Headphones as suitable for wearing while exercising.

          204.   Bose advertised the Headphones with depictions of athletes using the Headphones

while exercising. The marketing materials show the athletes engaging in weight training, aerobic

activity, running, and gymnastics while wearing the Headphones. The marketing materials also

show the athletes sweating profusely while wearing the Headphones.

          205.   Bose knew that buyers would purchase the Headphones for the particular purpose

of wearing them while engaging in exercise that would expose them to harsher environments and

stressors, including exposure to heightened temperatures, rain, humidity, sweat, and physical

shocks.

          206.   The ordinary consumer does not have the electrical engineering or technological

background to know whether headphones can endure the volatility, heat, humidity, and sweat

commonly involved in a moderate to high intensity exercise session.

          207.   When purchasing the Headphones – headphones that are more expensive than

competing headphones that are not moisture-,sweat-, and water-resistant – Florida Plaintiff and

Florida Subclass Members relied on Bose’s representations that the Headphones could withstand

the stresses of exercise.


                                                39
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 40 of 91



       208.    The Headphones routinely fail to properly function after use during exercise.

       209.    Florida Plaintiff’s and the Florida Subclass Members’ Headphones failed to

properly function after they were exposed to moisture.

       210.    Consequentially, Bose breached the implied warranty of fitness for a particular

purpose, specifically that the Headphones would endure through the particular purpose of being

used while exercising and would be able to withstand the stressors and environments associated

with exercise. The Headphones did not withstand exposure to moisture.

       211.    Notice of breach is not required because Florida Plaintiff and the other Florida

Subclass Members did not purchase their Headphones directly from Bose. Even if notice were

required, upon information and belief, Defendant has received thousands of customer complaints

and communications about the defects, including from many of the Plaintiffs.

       212.    As a direct and proximate result of Bose’s breach of the implied warranty of

fitness for a particular purpose, Florida Plaintiff and the other Florida Subclass Members did not

receive the benefit of their bargain and received goods with one or more defects that

substantially impair their value to Florida Plaintiff and Florida Subclass Members. Florida

Plaintiff and Florida Subclass Members were damaged as a result of the defects in the

Headphones, the Headphones malfunctioning, the inability to use their Headphones while

exercising, and the nonuse of their Headphones.

                                    TENTH CLAIM FOR RELIEF

                         Violation of Florida Consumer Protection Law

                  (Brought in the Alternative, on Behalf of Florida Subclass)

       213.    Florida Plaintiff re-alleges and incorporates each and every allegation set forth

above as if fully written herein.


                                               40
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 41 of 91



       214.    Fla. Stat. § 501.204(1) provides, “Unfair methods of competition, unconscionable

acts or practices, and unfair or deceptive acts or practices in the conduct of any trade or

commerce are hereby declared unlawful.”

       215.    Bose engaged in unfair and deceptive acts in violation of Fla. Stat. § 501.204

when it represented that the Headphones withstand moisture, sweat, and water, when in fact they

do not; Bose’s misrepresentations about the Headphones being moisture-, sweat-, and water-

resistant constitute an independent basis for a violation of Fla. Stat. § 501.204.

       216.    Bose engaged in unfair and deceptive acts in violation of Fla. Stat. § 501.204

when Bose represented that Headphones had five or six hours of battery life following a single

charge, when in fact they did not; Bose’s misrepresentation about battery life constitutes an

independent basis for a violation of Fla. Stat. § 501.204.

       217.    Bose engaged in unfair and deceptive acts in violation of Fla. Stat. § 501.204

when in response to requests for replacement Headphones under Bose’s warranty, Bose sent

consumers Headphones that contained the same defects.

       218.    Florida    Plaintiff   and   Florida    Subclass    Members      relied   on   Bose’s

misrepresentations when purchasing their Headphones. Had they known that those

representations were false, Florida Plaintiff and Florida Subclass Members would not have

purchased the Headphones or would have paid less for them.

       219.    Florida Plaintiff and the Florida Subclass Members seek all damages permitted by

law in an amount to be determined at trial, including attorneys’ fee and expenses.

                              ELEVENTH CLAIM FOR RELIEF

                                       Common Law Fraud

                  (Brought in the Alternative, on Behalf of Florida Subclass)


                                                 41
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 42 of 91



       220.    Florida Plaintiff re-alleges and incorporates each and every allegation set forth

above as if fully written herein.

       221.    Bose engaged in fraudulent and deceptive conduct. As described above, Bose’s

conduct defrauded Florida Plaintiff and members of the Florida Subclass, by intentionally

leading them to believe, through affirmative misrepresentations, omissions, suppressions, and

concealments of material fact, that the Headphones possessed important characteristics that they

in fact do not possess—namely that they are moisture-, sweat-, and water-resistant and provide

five or six hours of listening on a single charge —and inducing their purchases.

       222.    Bose’s intentional and material misrepresentations included, among other things,

its advertising, marketing materials and messages, and other standardized statements claiming

the Headphones are designed for use during workouts, and built to withstand moisture, sweat,

and water.

       223.    The foregoing misrepresentations were uniform across all Class Members.

       224.    The same extensive and widespread advertising campaign was promoted

throughout Florida, and all of the promotional materials contained the same material

representations regarding the Headphones’ ability to be used during exercise, that the

Headphones provide five or six hours of listening on a single charge, and that the Headphones

are moisture-, sweat-, and water-resistant.

       225.    These representations were false, as detailed herein. Bose knew the

representations were false when it made them and thereby intended to defraud purchasers.

       226.    Bose did the following with the intent to deceive Florida Plaintiff and Florida

Subclass Members and to induce them to enter into their contracts and              purchase the

Headphones:


                                               42
        Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 43 of 91



                a. Suggested that the Headphones can withstand moisture, sweat, and water
                   and heavy exercise, even though it knew this to be false;
                b. Positively asserted that the Headphones are moisture-, sweat-, and water-
                   resistant;
                c. Asserted that Headphones were engineered for sport;
                d. Asserted that the Headphones had a rechargeable battery with an five or six
                   hour battery life per charge; and
                e. Suppressed and omitted the true nature of the Headphones’ defects from
                   Florida Plaintiff and Subclass Members.

       227.    Bose willfully deceived Florida Plaintiff and Florida Subclass Members with

intent to induce them to alter their positions to their detriment by purchasing defective

Headphones.

       228.    Bose’s fraud and concealment were also uniform across all Class Members; Bose

concealed from everyone the true nature of the failure to hold a charge and battery defects

present in the Headphones.

       229.    Bose’s misrepresentations and omissions were material in that they would affect a

reasonable consumer’s decision to purchase Headphones. A reasonable consumer would not

purchase high-end rechargeable headphones that stop being able to retain a charge after only

minimal use.

       230.    Bose’s intentionally deceptive conduct induced Florida Plaintiff and Florida

Subclass Members to purchase Headphones and resulted in harm and damage to them.

       231.    Florida Plaintiff believed and relied upon Bose’s misrepresentations and

concealment of the true facts. Florida Subclass Members are presumed to have believed and

relied upon Bose’s misrepresentations and concealment of the true facts because those facts are

material to a reasonable consumer’s decision to purchase Headphones.

       232.    As a result of Bose’s inducements, Florida Plaintiff and Florida Subclass

Members sustained actual damages including but not limited to receiving a product that fails to


                                              43
          Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 44 of 91



perform as promised and not receiving the benefit of the bargain related to their purchase of the

Headphones. If Florida Plaintiff and Florida Subclass Members had known about the defect, they

would not have purchased the Headphones or would have paid significantly less for them. Bose

is therefore liable to Florida Plaintiff and Florida Subclass Members in an amount to be proven at

trial.

         233.   Bose’s conduct was systematic, repetitious, knowing, intentional, and malicious,

and demonstrated a lack of care and reckless disregard for Florida Plaintiff’s and Florida

Subclass Members’ rights and interests. Bose’s conduct thus warrants an assessment of punitive

damages, consistent with the actual harm it has caused, the reprehensibility of its conduct, and

the need to punish and deter such conduct.

                                TWELTH CLAIM FOR RELIEF

                 Breach of Express Warranty -- Neb. Rev. Stat. UCC § 2-313

                 (Brought In the Alternative, on Behalf of Nebraska Subclass)

         234.   Plaintiff Hester (“Nebraska Plaintiff”) re-alleges and incorporates each and every

allegation set forth above as if fully written herein.

         235.   Nebraska Plaintiff alleges that Bose breached two separate express warranties.

Moisture-, Sweat-, and Water-Resistant:


         236.   Bose promised, affirmed, and expressly warranted that the Headphones are

moisture-, sweat- and water-resistant. In other words, Bose expressly warranted to Nebraska

Plaintiff and Nebraska Subclass Members that the Headphones would continue to function after

being exposed to moisture during exercise.

         237.   Bose’s moisture-, sweat-, and water-resistant warranties became part of the basis

of the bargain for Nebraska Plaintiff and other Nebraska Subclass Members because they relied

                                                  44
           Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 45 of 91



on such statements in deciding to purchase the Headphones, and because such statements are

among the facts a reasonable consumer would consider material in the purchase of high-end

sport headphones.

        238.    Bose breached its moisture-, sweat-, and water-resistant warranties by delivering

Headphones that do not withstand minimal amounts of moisture.

        239.    At the time the Headphones were sold, Bose knew of the defects they possessed

and offered express warranties with no intention of honoring them with respect to the known

defects.

        240.    Although notice is not required where, as here, consumers purchase a product

from a retailer rather than a manufacturer, when contacted by Headphone purchasers who

complained about the problems with their Headphones, Bose was afforded a reasonable

opportunity to cure its breach of its express warranty that the Headphones would be sweat- and

water-resistant, but failed to do so.

        241.    As a direct and proximate result of Bose’s breach of its express written

warranties, Nebraska Plaintiff and Nebraska Subclass Members have been damaged in an

amount to be proven at trial.

Battery Life:


        242.    Bose expressly warranted that the Headphones provide five or six hours of

wireless listening on a single charge.

        243.    Such statements became the basis of the bargain for Nebraska Plaintiff and other

Nebraska Subclass Members because they relied on such statements in deciding to purchase the

Headphones, and because such statements are among the facts a reasonable consumer would

consider material in the purchase of high-end sport headphones.

                                               45
           Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 46 of 91



       244.    Bose breached its battery life express warranties by delivering Headphones that

do not deliver as promised and fail to retain their charge for five or six hours.

       245.    At the time the Headphones were sold, Bose knew of the defects they possessed

and offered express warranties with no intention of honoring them with respect to the known

defects.

       246.    Although notice is not required where, as here, consumers purchase a product

from a retailer rather than a manufacturer, when contacted by Headphone purchasers who

complained about the problems with their Headphones, Bose was afforded a reasonable

opportunity to cure its breach of the express warranty, but failed to do so.

       247.    As a direct and proximate result of Bose’s breach of its express written warranties

regarding battery life, Nebraska Plaintiff and Nebraska Subclass Members have been damaged in

an amount to be proven at trial.

                             THIRTEENTH CLAIM FOR RELIEF

            Implied Warranty of Merchantability -- Neb. Rev. Stat. U.C.C. § 2-314

                 (Brought in the Alternative, on Behalf of Nebraska Subclass)

       248.    Nebraska Plaintiff re-alleges and incorporates each and every allegation set forth

above as if fully written herein.

       249.    Bose is a “merchant” of headphones because Bose is a retail seller of electronic

products and accessories and routinely sells a wide variety of headphones.

       250.    Bose is also the manufacturer of the Headphones.

       251.    Nebraska Plaintiff and Nebraska Subclass Members are “buyers” of the

Headphones because they purchased their headphones for personal use.




                                                 46
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 47 of 91



        252.    Bose impliedly warranted to Nebraska Plaintiff and Nebraska Subclass Members

that its Headphones were “merchantable” within the common meaning of “merchantability”

expressed in Neb. Rev. Stat. U.C.C. § 2-314.

        253.    Neb. Rev. Stat. U.C.C. § 2-314 requires that merchantable goods:

          (1)   pass without objection in the trade under the contract description;
          (2)   in the case of fungible goods, are of fair average quality within the description;
          (3)   are fit for the ordinary purposes for which such goods are used;
          (4)   run, within the variations permitted by the agreement, of even kind, quality and
                quantity within each unit and among all units involved;
          (5)   are adequately contained, packaged, and labeled as the agreement may require;
                and
          (6)   conform to the promises or affirmations of fact made on the container or label if
                any.

        254.    The Headphones would not pass without objection in the trade because they do

not perform as warranted – they fail to maintain a charge after minimal use and are not moisture-

, sweat-, or water-resistant.

        255.    Similarly, the Headphones’ failure to maintain a charge after minimal use renders

them unfit for ordinary purposes for which such goods are used.

        256.    The Headphones are not adequately contained, packaged, and labeled for two

independent reasons.

        257.    First, the Headphones are not adequately contained, packaged, and labeled

because the labeling represents that they are moisture-, sweat-, and water-resistant when they are

not.

        258.    Second, the Headphones are not adequately contained, packaged, and labeled

because the labeling represents that they have a battery which can last for five or six hours

following a single charge when the Headphones are in use, which are qualities they do not have.




                                                47
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 48 of 91



        259.   For the same reason, the Headphones do not conform to the promises or

affirmations of fact made on the container or label.

        260.   Bose thus breached the implied warranty of merchantability.

        261.   Notice of breach is not required because Nebraska Plaintiff and the other

Nebraska Subclass Members did not purchase their Headphones directly from Bose. Even if

notice were required, upon information and belief, Defendant has received thousands of

customer complaints and communications about the defects, including from many of the

Plaintiffs.

        262.   As a direct and proximate result of Bose’s breach of the implied warranty of

merchantability, Nebraska Plaintiff and the other Nebraska Subclass Members did not receive

the benefit of their bargain and received goods with a defect that substantially impairs their value

to Nebraska Plaintiff and Nebraska Subclass Members. Nebraska Plaintiff and Nebraska

Subclass Members were damaged as a result of the defects in the Headphones, the product’s

malfunctioning, and the nonuse of their Headphones.

                            FOURTEENTH CLAIM FOR RELIEF

   Implied Warranty of Fitness for a Particular Purpose – Neb. Rev. Stat. U.C.C. § 2-315

                 (Brought in the Alternative, on Behalf of Nebraska Subclass)

        263.   Nebraska Plaintiff re-alleges and incorporates each and every allegation set forth

above as if fully written herein.

        264.   Bose is a “merchant” of headphones because Bose is a retail seller of electronic

products and accessories and routinely sells a wide variety of headphones.

        265.   Bose is also the manufacturer of the Headphones.




                                                48
           Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 49 of 91



          266.   Nebraska Plaintiff and Nebraska Subclass Members are “buyers” of the

Headphones because they purchased their headphones for personal use.

          267.   Bose advertised the Headphones as suitable for wearing while exercising.

          268.   Bose advertised the Headphones with depictions of athletes using the Headphones

while exercising. The marketing materials show the athletes engaging in weight training, aerobic

activity, and running while wearing the Headphones. The marketing materials also show the

athletes sweating while wearing the Headphones.

          269.   Bose knew that buyers would purchase the Headphones for the particular purpose

of wearing them while engaging in exercise that would expose them to harsher environments and

stressors, including exposure to heightened temperatures, rain, humidity, sweat, and physical

shocks.

          270.   The ordinary consumer does not have the electrical engineering or technological

background to know whether headphones can endure the volatility, heat, humidity, and sweat

commonly involved in a moderate to high intensity exercise session.

          271.   When purchasing the Headphones – headphones that are more expensive than

competing headphones that are not moisture-, sweat-, and water-resistant – Nebraska Plaintiff

and Nebraska Subclass Members relied on Bose’s representations that the Headphones could

withstand the stresses of exercise.

          272.   The Headphones routinely fail to properly function after use during exercise.

          273.   Nebraska Plaintiff’s and the Nebraska Subclass Members’ Headphones failed to

properly function after they were exposed to moisture.

          274.   Consequentially, Bose breached the implied warranty of fitness for a particular

purpose, specifically that the Headphones would endure through the particular purpose of being


                                                 49
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 50 of 91



used while exercising and would be able to withstand the stressors and environments associated

with exercise.

        275.     Notice of breach is not required because Nebraska Plaintiff and the other

Nebraska Subclass Members did not purchase their Headphones directly from Bose. Even if

notice were required, upon information and belief, Defendant has received thousands of

customer complaints and communications about the defects, including from many of the

Plaintiffs.

        276.     As a direct and proximate result of Bose’s breach of the implied warranty of

fitness for a particular purpose, Nebraska Plaintiff and the other Nebraska Subclass Members did

not receive the benefit of their bargain and received goods with one or more defects that

substantially impair their value to Nebraska Plaintiff and Nebraska Subclass Members. Nebraska

Plaintiff and Nebraska Subclass Members were damaged as a result of the defects in the

Headphones, the Headphones malfunctioning, the inability to use their Headphones while

exercising, and the nonuse of their Headphones.

                              FIFTEENTH CLAIM FOR RELIEF

                       Violation of Nebraska Consumer Protection Act --

                                    Neb. Rev. Stat. §59-1601, et seq.

                  (Brought in the Alternative, on Behalf of Nebraska Subclass)

        277.     Nebraska Plaintiff re-alleges and incorporates each and every allegation set forth

above as if fully written herein.

        278.     The Nebraska Consumer Protection Act (“NCPA”) prohibits “unfair or deceptive

acts or practices in the conduct of any trade or commerce.”




                                                   50
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 51 of 91



       279.    Bose engaged in unfair and deceptive acts in violation of the NCPA when it

represented that the Headphones withstand moisture, sweat, and water, when in fact they do not;

Bose’s misrepresentations about the Headphones being moisture-, sweat-, and water-resistant

constitute an independent basis for a violation of the NCPA.

       280.    Bose engaged in unfair and deceptive acts in violation of the NCPA when Bose

represented that Headphones had five or six hours of battery life following a single charge, when

in fact they did not; Bose’s misrepresentation about battery life constitutes an independent basis

for a violation of the NCPA.

       281.    Bose engaged in unfair and deceptive acts in violation of the NCPA when in

response to requests for replacement Headphones under Bose’s warranty, Bose sent consumers

Headphones that contained the same defects.

       282.    Nebraska Plaintiff and Nebraska Subclass Members relied on Bose’s

misrepresentations when purchasing their Headphones. Had they known that those

representations were false, Nebraska Plaintiff and Nebraska Subclass Members would not have

purchased the Headphones or would have paid less for them.

       283.    Nebraska Plaintiff and the Nebraska Subclass Members seek all damages

permitted by law in an amount to be determined at trial, including attorneys’ fee and expenses.

                               SIXTEENTH CLAIM FOR RELIEF

                                     Common Law Fraud

                 (Brought in the Alternative, on Behalf of Nebraska Subclass)

       284.    Nebraska Plaintiff re-alleges and incorporates each and every allegation set forth

above as if fully written herein.




                                               51
        Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 52 of 91



       285.    Bose engaged in fraudulent and deceptive conduct. As described above, Bose’s

conduct defrauded Nebraska Plaintiff and members of the Nebraska Subclass, by intentionally

leading them to believe, through affirmative misrepresentations, omissions, suppressions, and

concealments of material fact, that the Headphones possessed important characteristics that they

in fact do not possess—namely that they are moisture-, sweat-, and water-resistant and provide

five or six hours of listening on a single charge —and inducing their purchases.

       286.    Bose’s intentional and material misrepresentations included, among other things,

its advertising, marketing materials and messages, and other standardized statements claiming

the Headphones are designed for use during workouts, and built to withstand moisture, sweat,

and water.

       287.    The foregoing misrepresentations were uniform across all Class Members.

       288.    The same extensive and widespread advertising campaign was promoted

throughout Nebraska, and all of the promotional materials contained the same material

representations regarding the Headphones’ ability to be used during exercise, that the

Headphones provide five or six hours of listening on a single charge, and that the Headphones

are moisture-, sweat-, and water-resistant.

       289.    These representations were false, as detailed herein. Bose knew the

representations were false when it made them and thereby intended to defraud purchasers.

       290.    Bose willfully deceived Nebraska Plaintiff and Nebraska Subclass Members with

intent to induce them to alter their positions to their detriment by purchasing defective

Headphones.




                                               52
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 53 of 91



        291.    Bose’s fraud and concealment were also uniform across all Class Members; Bose

concealed from everyone the true nature of the failure to hold a charge and battery defects

present in the Headphones.

        292.    Bose’s misrepresentations and omissions were material in that they would affect a

reasonable consumer’s decision to purchase Headphones. A reasonable consumer would not

purchase high-end rechargeable headphones that stop being able to retain a charge after only

minimal use.

        293.    Bose’s intentionally deceptive conduct induced Nebraska Plaintiff and Nebraska

Subclass Members to purchase Headphones and resulted in harm and damage to them.

        294.    Nebraska Plaintiff believed and relied upon Bose’s misrepresentations and

concealment of the true facts. Nebraska Subclass Members are presumed to have believed and

relied upon Bose’s misrepresentations and concealment of the true facts because those facts are

material to a reasonable consumer’s decision to purchase Headphones.

        295.    As a result of Bose’s inducements, Nebraska Plaintiff and Nebraska Subclass

Members sustained actual damages including but not limited to receiving a product that fails to

perform as promised and not receiving the benefit of the bargain related to their purchase of the

Headphones. If Nebraska Plaintiff and Nebraska Subclass Members had known about the defect,

they would not have purchased the Headphones or would have paid significantly less for them.

Bose is therefore liable to Nebraska Plaintiff and Nebraska Subclass Members in an amount to

be proven at trial.

        296.    Bose’s conduct was systematic, repetitious, knowing, intentional, and malicious,

and demonstrated a lack of care and reckless disregard for Nebraska Plaintiff’s and Nebraska

Subclass Members’ rights and interests. Bose’s conduct thus warrants an assessment of punitive


                                               53
           Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 54 of 91



damages, consistent with the actual harm it has caused, the reprehensibility of its conduct, and

the need to punish and deter such conduct.

                            SEVENTEENTH CLAIM FOR RELIEF

                   Breach of Express Warranty - Ga. Code Ann., § 11-2-313

                  (Brought in the Alternative, on Behalf of Georgia Subclass)

       297.    Plaintiff Stowe (“Georgia Plaintiff”) re-alleges and incorporates each and every

allegation set forth above as if fully written herein.

       298.    Georgia Plaintiff alleges that Bose breached two separate express warranties.

Moisture-, Sweat-, & Water-Resistant:


       299.    Bose promised, affirmed, and expressly warranted that the Headphones are

moisture-, sweat-, and water-resistant. In other words, Bose expressly warranted to Georgia

Plaintiff and Georgia Subclass Members that the Headphones would continue to function after

being exposed to moisture during exercise.

       300.    Bose’s moisture-, sweat-, and water-resistant warranties became part of the basis

of the bargain for Georgia Plaintiff and other Georgia Subclass Members because they relied on

such statements in deciding to purchase the Headphones, and because such statements are among

the facts a reasonable consumer would consider material in the purchase of high-end sport

headphones.

       301.    Bose breached its moisture-, sweat-, and water-resistant warranties by delivering

Headphones that do not withstand minimal amounts of moisture.

       302.    At the time the Headphones were sold, Bose knew of the defects they possessed

and offered express warranties with no intention of honoring them with respect to the known

defects.

                                                  54
           Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 55 of 91



        303.    Although notice is not required where, as here, consumers purchase a product

from a retailer rather than a manufacturer, when contacted by Headphone purchasers who

complained about the problems with their Headphones, Bose was afforded a reasonable

opportunity to cure its breach of its express warranty that the Headphones would be sweat- and

water-resistant, but failed to do so.

        304.    As a direct and proximate result of Bose’s breach of its express written warranties

regarding the moisture-, sweat-, and water-resistant representations, Georgia Plaintiff and

Georgia Subclass Members have been damaged in an amount to be proven at trial.

Battery Life:


        305.    Bose expressly warranted that the Headphones provide five or six hours of

wireless listening on a single charge.

        306.    Such statements became the basis of the bargain for Georgia Plaintiff and other

Georgia Subclass Members because they relied on such statements in deciding to purchase the

Headphones, and because such statements are among the facts a reasonable consumer would

consider material in the purchase of high-end sport headphones.

        307.    Bose breached its battery life express warranties by delivering Headphones that

do not deliver as promised and fail to retain their charge for five or six hours.

        308.    At the time the Headphones were sold, Bose knew of the defects they possessed

and offered express warranties with no intention of honoring them with respect to the known

defects.

        309.    Although notice is not required where, as here, consumers purchase a product

from a retailer rather than a manufacturer, when contacted by Headphone purchasers who



                                                 55
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 56 of 91



complained about the problems with their Headphones, Bose was afforded a reasonable

opportunity to cure its breach of the express warranty, but failed to do so.

       310.    As a direct and proximate result of Bose’s breach of its express written warranties

regarding battery life, Georgia Plaintiff and Georgia Subclass Members have been damaged in an

amount to be proven at trial.

                             EIGHTEENTH CLAIM FOR RELIEF

              Implied Warranty of Merchantability -- Ga. Code Ann., § 11-2-314

                    (Brought in the Alternative, on Behalf of Georgia Subclass)

       311.    Georgia Plaintiff re-alleges and incorporates each and every allegation set forth

above as if fully written herein.

       312.    Bose is a “merchant” of headphones because Bose is a retail seller of electronic

products and accessories and routinely sells a wide variety of headphones.

       313.    Bose is also the manufacturer of the Headphones.

       314.    Georgia Plaintiff and Georgia Subclass Members are “buyers” of the Headphones

because they purchased their headphones for personal use.

       315.    Bose impliedly warranted to Georgia Plaintiff and Georgia Subclass Members

that its Headphones were “merchantable” within the common meaning of “merchantability”

expressed in Ga. Code Ann., § 11-2-314.

       316.    Ga. Code Ann., § 11-2-313 requires that merchantable goods:

              (1)    pass without objection in the trade under the contract description;
              (2)    in the case of fungible goods, are of fair average quality within the
                     description;
              (3)    are fit for the ordinary purposes for which such goods are used;
              (4)    run, within the variations permitted by the agreement, of even kind, quality
                     and quantity within each unit and among all units involved;
              (5)    are adequately contained, packaged, and labeled as the agreement may
                     require; and

                                                 56
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 57 of 91



               (6)   conform to the promises or affirmations of fact made on the container or label
                     if any.

        317.    The Headphones would not pass without objection in the trade because they do

not perform as warranted – they fail to maintain a charge after minimal use and are not moisture-

, sweat-, or water-resistant.

        318.    Similarly, the Headphones’ failure to maintain a charge after minimal use renders

them unfit for ordinary purposes for which such goods are used.

        319.    The Headphones are not adequately contained, packaged, and labeled for two

independent reasons.

        320.    First, the Headphones are not adequately contained, packaged, and labeled

because the labeling represents that they are moisture-, sweat-, and water-resistant when they are

not.

        321.    Second, the Headphones are not adequately contained, packaged, and labeled

because the labeling represents that they have a battery which can last for five or six hours

following a single charge when the Headphones are in use, which are qualities they do not have.

        322.    For the same reason, the Headphones do not conform to the promises or

affirmations of fact made on the container or label.

        323.    Bose thus breached the implied warranty of merchantability.

        324.    Notice of breach is not required because Georgia Plaintiff and the other Georgia

Subclass Members did not purchase their Headphones directly from Bose. Even if notice were

required, upon information and belief, Defendant has received thousands of customer complaints

and communications about the defects, including from many of the Plaintiffs.

        325.    As a direct and proximate result of Bose’s breach of the implied warranty of

merchantability, Georgia Plaintiff and the other Georgia Subclass Members did not receive the

                                                 57
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 58 of 91



benefit of their bargain and received goods with a defect that substantially impairs their value to

Georgia Plaintiff and Georgia Subclass Members. Georgia Plaintiff and Georgia Subclass

Members were damaged as a result of the defects in the Headphones, the product’s

malfunctioning, and the nonuse of their Headphones.

                             NINETEENTH CLAIM FOR RELIEF

                    Implied Warranty of Fitness for a Particular Purpose –

                                    Ga. Code Ann., § 11-2-315

                  (Brought in the Alternative, on Behalf of Georgia Subclass)

       326.    Georgia Plaintiff re-alleges and incorporates each and every allegation set forth

above as if fully written herein.

       327.    Bose is a “merchant” of headphones because Bose is a retail seller of electronic

products and accessories and routinely sell a wide variety of headphones.

       328.    Bose is also the manufacturer of the Headphones.

       329.    Georgia Plaintiff and Georgia Subclass Members are “buyers” of the Headphones

because they purchased their headphones for personal use.

       330.    Bose advertised the Headphones as suitable for wearing while exercising.

       331.    Bose advertised the Headphones with depictions of athletes using the Headphones

while exercising. The marketing materials show the athletes engaging in weight training, aerobic

activity, and running while wearing the Headphones. The marketing materials also show the

athletes sweating while wearing the Headphones.

       332.    Bose knew that buyers would purchase the Headphones for the particular purpose

of wearing them while engaging in exercise that would expose them to harsher environments and




                                                58
           Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 59 of 91



stressors, including exposure to heightened temperatures, rain, humidity, sweat, and physical

shocks.

          333.   The ordinary consumer does not have the electrical engineering or technological

background to know whether headphones can endure the volatility, heat, humidity, and sweat

commonly involved in a moderate to high intensity exercise session.

          334.   When purchasing the Headphones – headphones that are more expensive than

competing headphones that are not moisture-, sweat-, and water-resistant – Georgia Plaintiff and

Georgia Subclass Members relied on Bose’s representations that the Headphones could

withstand the stresses of exercise.

          335.   The Headphones routinely fail to properly function after use during exercise.

          336.   Georgia Plaintiff’s and the Georgia Subclass Members’ Headphones failed to

properly function after they were exposed to moisture.

          337.   Consequentially, Bose breached the implied warranty of fitness for a particular

purpose, specifically that the Headphones would endure through the particular purpose of being

used while exercising and would be able to withstand the stressors and environments associated

with exercise. The Headphones did not withstand exposure to moisture.

          338.   Notice of breach is not required because Georgia Plaintiff and the other Georgia

Subclass Members did not purchase their Headphones directly from Bose. Even if notice were

required, upon information and belief, Defendant has received thousands of customer complaints

and communications about the defects, including from many of the Plaintiffs.

          339.   As a direct and proximate result of Bose’s breach of the implied warranty of

fitness for a particular purpose, Georgia Plaintiff and the other Georgia Subclass Members did

not receive the benefit of their bargain and received goods with one or more defects that


                                                 59
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 60 of 91



substantially impair their value to Georgia Plaintiff and Georgia Subclass Members. Georgia

Plaintiff and Georgia Subclass Members were damaged as a result of the defects in the

Headphones, the Headphones malfunctioning, the inability to use their Headphones while

exercising, and the nonuse of their Headphones.

                             TWENTIETH CLAIM FOR RELIEF

                      Violation of Georgia Fair Business Practices Act --

                                Ga. Code Ann. § 10-1-390, et seq.

                  (Brought in the Alternative, on Behalf of Georgia Subclass)

       340.    Georgia Plaintiff re-alleges and incorporates each and every allegation set forth

above as if fully written herein.

       341.    Georgia Plaintiff and the Georgia Subclass Members purchased the Headphones

primarily for personal, family or household purposes.

       342.    Bose engaged in unfair or deceptive acts in violation of Ga. Code Ann. § 10-1-

393, when it represented that the Headphones withstand moisture, sweat, and water, when in fact

they do not; Bose’s misrepresentations about the Headphones being moisture-, sweat-, and

water-resistant constitute an independent basis for a violation of Ga. Code Ann. § 10-1-393.

       343.    Bose engaged in unfair or deceptive acts in violation of Ga. Code Ann. § 10-1-

393, when it represented that Headphones had five or six hours of battery life following a single

charge, when in fact they did not; Bose’s misrepresentation about battery life constitutes an

independent basis for a violation of Ga. Code Ann. § 10-1-393.

       344.    Bose also engaged in unfair and deceptive acts in violation of Ga. Code Ann. §

10-1-393 when in response to requests for replacement Headphones under Bose’s warranty, Bose

sent consumers Headphones that contained the same defects.


                                               60
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 61 of 91



       345.    Georgia Plaintiff and the Georgia Subclass Members relied on Bose’s

misrepresentations when purchasing their Headphones. Had they known that those

representations were false, Georgia Plaintiff and the Georgia Subclass Members would not have

purchased the Headphones or would have paid less for them.

       346.    Georgia Plaintiff and the Georgia Subclass Members seek all damages permitted

by law in an amount to be determined at trial, including attorneys’ fee and expenses.

                           TWENTY-FIRST CLAIM FOR RELIEF

                                     Common Law Fraud

                  (Brought in the Alternative, on Behalf of Georgia Subclass)

       347.    Georgia Plaintiff re-alleges and incorporates each and every allegation set forth

above as if fully written herein.

       348.    Bose engaged in fraudulent and deceptive conduct. As described above, Bose’s

conduct defrauded Georgia Plaintiff and Georgia Subclass members, by intentionally leading

them to believe, through affirmative misrepresentations, omissions, suppressions, and

concealments of material fact, that the Headphones possessed important characteristics that they

in fact do not possess—namely that they are moisture-, sweat-, and water-resistant and provide

five or six hours of listening on a single charge —and inducing their purchases.

       349.    Bose’s intentional and material misrepresentations included, among other things,

its advertising, marketing materials and messages, and other standardized statements claiming

the Headphones are designed for use during workouts, and built to withstand moisture, sweat,

and water.

       350.    The foregoing misrepresentations were uniform across all Subclass Members.




                                               61
        Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 62 of 91



       351.    The same extensive and widespread advertising campaign was promoted

throughout Georgia, and all of the promotional materials contained the same material

representations regarding the Headphones’ ability to be used during exercise, that the

Headphones provide five or six hours of listening on a single charge, and that the Headphones

are moisture-, sweat-, and water-resistant.

       352.    These representations were false, as detailed herein. Bose knew the

representations were false when it made them and thereby intended to defraud purchasers.

       353.    Bose did the following with the intent to deceive Georgia Plaintiff and Georgia

Subclass Members and to induce them to make their purchases:

                     (a) Suggested that the Headphones can withstand moisture, sweat, and water
                         and heavy exercise, even though it knew this to be false;
                     (b) Positively asserted that the Headphones are moisture-, sweat-, and
                         water-resistant;
                     (c) Asserted that Headphones were engineered for sport;
                     (d) Asserted that the Headphones had a rechargeable battery with an five or
                         six hour battery life per charge; and
                     (e) Suppressed and omitted the true nature of the Headphones’ defects from
                         Georgia Plaintiff and Subclass Members.

       354.    Bose willfully deceived Georgia Plaintiff and Georgia Subclass Members with

intent to induce them to alter their positions to their detriment by purchasing defective

Headphones.

       355.    Bose’s fraud and concealment were also uniform across all Class Members; Bose

concealed from everyone the true nature of the failure to hold a charge and battery defects

present in the Headphones.

       356.    Bose’s misrepresentations and omissions were material in that they would affect a

reasonable consumer’s decision to purchase Headphones. A reasonable consumer would not




                                               62
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 63 of 91



purchase high-end rechargeable headphones that stop being able to retain a charge after only

minimal use.

        357.       Bose’s intentionally deceptive conduct induced Georgia Plaintiff and Georgia

Class Members to purchase Headphones and resulted in harm and damage to them.

        358.       Georgia Plaintiff believed and relied upon Bose’s misrepresentations and

concealment of the true facts. Georgia Subclass Members are presumed to have believed and

relied upon Bose’s misrepresentations and concealment of the true facts because those facts are

material to a reasonable consumer’s decision to purchase Headphones.

        359.       As a result of Bose’s inducements, Georgia Plaintiff and Georgia Subclass

Members sustained actual damages including but not limited to receiving a product that fails to

perform as promised and not receiving the benefit of the bargain related to their purchase of the

Headphones. If Georgia Plaintiff and Georgia Subclass Members had known about the defect,

they would not have purchased the Headphones or would have paid significantly less for them.

Bose is therefore liable to Georgia Plaintiff and Georgia Subclass Members in an amount to be

proven at trial.

        360.       Bose’s conduct was systematic, repetitious, knowing, intentional, and malicious,

and demonstrated a lack of care and reckless disregard for Georgia Plaintiff’s and Georgia

Subclass Members’ rights and interests. Bose’s conduct thus warrants an assessment of punitive

damages, consistent with the actual harm it has caused, the reprehensibility of its conduct, and

the need to punish and deter such conduct.

                            TWENTY-SECOND CLAIM FOR RELIEF

                           Breach of Express Warranty - NY UCC § 2-313

                   (Brought In the Alternative, on Behalf of New York Subclass)


                                                  63
           Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 64 of 91



        361.    Plaintiffs Dean and Pierre-Noel (“New York Plaintiffs”) re-allege and incorporate

each and every allegation set forth above as if fully written herein.

        362.    New York Plaintiffs allege that Bose breached two separate express warranties.

Moisture-, Sweat-, & Water-Resistant:


        363.    Bose promised, affirmed, and expressly warranted that the Headphones are

moisture-, sweat-, and water-resistant. In other words, Bose expressly warranted to New York

Plaintiffs and New York Subclass Members that the Headphones would continue to function

after being exposed to moisture during exercise.

        364.    Bose’s moisture-, sweat-, and water-resistant warranties became part of the basis

of the bargain for New York Plaintiffs and other New York Subclass Members because they

relied on such statements in deciding to purchase the Headphones, and because such statements

are among the facts a reasonable consumer would consider material in the purchase of high-end

sport headphones.

        365.    Bose breached its moisture-, sweat-, and water-resistant warranties by delivering

Headphones that do not withstand minimal amounts of moisture.

        366.    At the time the Headphones were sold, Bose knew of the defects they possessed

and offered express warranties with no intention of honoring them with respect to the known

defects.

        367.    Although notice is not required where, as here, consumers purchase a product

from a retailer rather than a manufacturer, when contacted by Headphone purchasers who

complained about the problems with their Headphones, Bose was afforded a reasonable

opportunity to cure its breach of its express warranty that the Headphones would be sweat- and

water-resistant, but failed to do so.

                                                 64
           Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 65 of 91



       368.     As a direct and proximate result of Bose’s breach of its express written warranty

regarding the sweat- and water-resistant representations, New York Plaintiffs and New York

Subclass Members have been damaged in an amount to be proven at trial.

Battery Life:


       369.     Bose expressly warranted that the Headphones provide five or six hours of

wireless listening on a single charge.

       370.     Such statements became the basis of the bargain for New York Plaintiffs and

other New York Subclass Members because they relied on such statements in deciding to

purchase the Headphones, and because such statements are among the facts a reasonable

consumer would consider material in the purchase of high-end sport headphones.

       371.     Bose breached its battery life express warranties by delivering Headphones that

do not deliver as promised and fail to retain their charge for five or six hours.

       372.     At the time the Headphones were sold, Bose knew of the defects they possessed

and offered express warranties with no intention of honoring them with respect to the known

defects.

       373.     Although notice is not required where, as here, consumers purchase a product

from a retailer rather than a manufacturer, when contacted by Headphone purchasers who

complained about the problems with their Headphones, Bose was afforded a reasonable

opportunity to cure its breach of the express warranty, but failed to do so.

       374.     As a direct and proximate result of Bose’s breach of its express written warranties

regarding battery life, New York Plaintiffs and New York Subclass Members have been

damaged in an amount to be proven at trial.



                                                 65
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 66 of 91



                              TWENTY-THIRD CLAIM FOR RELIEF

                      Implied Warranty of Merchantability -- NY UCC § 2-314

                     (Brought in the Alternative, on Behalf of New York Subclass)

        375.    New York Plaintiffs re-allege and incorporate each and every allegation set forth

above as if fully written herein.

        376.    Bose is a “merchant” of headphones because Bose is a retail seller of electronic

products and accessories and routinely sells a wide variety of headphones.

        377.    Bose is also the manufacturer of the Headphones.

        378.    New York Plaintiffs and New York Subclass Members are “buyers” of the

Headphones because they purchased their headphones for personal use.

        379.    Bose impliedly warranted to New York Plaintiffs and New York Subclass

Members that its Headphones were “merchantable” within the common meaning of

“merchantability” expressed in NY UCC § 2-314.

        380.    NY UCC § 2-314 requires that merchantable goods:

               (1)     pass without objection in the trade under the contract description;
               (2)     in the case of fungible goods, are of fair average quality within the
                       description;
               (3)     are fit for the ordinary purposes for which such goods are used;
               (4)     run, within the variations permitted by the agreement, of even kind, quality
                       and quantity within each unit and among all units involved;
               (5)     are adequately contained, packaged, and labeled as the agreement may
                       require; and
               (6)     conform to the promises or affirmations of fact made on the container or label
                       if any.

        381.    The Headphones would not pass without objection in the trade because they do

not perform as warranted – they fail to maintain a charge after minimal use and are not moisture-

, sweat-, or water-resistant.



                                                   66
        Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 67 of 91



       382.    Similarly, the Headphones’ failure to maintain a charge after minimal use renders

them unfit for ordinary purposes for which such goods are used.

       383.    The Headphones are not adequately contained, packaged, and labeled for two

independent reasons.

       384.    First, the Headphones are not adequately contained, packaged, and labeled

because the labeling represents that they are moisture-, sweat-, and water-resistant when they are

not.

       385.    Second, the Headphones are not adequately contained, packaged, and labeled

because the labeling represents that they have a battery which can last for five or six hours

following a single charge when the Headphones are in use, which are qualities they do not have.

       386.    For the same reason, the Headphones do not conform to the promises or

affirmations of fact made on the container or label.

       387.    Bose thus breached the implied warranty of merchantability.

       388.    Notice of breach is not required because New York Plaintiffs and the other New

York Subclass Members did not purchase their Headphones directly from Bose. Even if notice

were required, upon information and belief, Defendant has received thousands of customer

complaints and communications about the defects, including from many of the Plaintiffs.

       389.    As a direct and proximate result of Bose’s breach of the implied warranty of

merchantability, New York Plaintiffs and the other New York Subclass Members did not receive

the benefit of their bargain and received goods with a defect that substantially impairs their value

to New York Plaintiffs and New York Subclass Members. New York Plaintiffs and New York

Subclass Members were damaged as a result of the defects in the Headphones, the product’s

malfunctioning, and the nonuse of their Headphones.


                                                67
           Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 68 of 91



                          TWENTY-FOURTH CLAIM FOR RELIEF

                     Implied Warranty of Fitness for a Particular Purpose –

                                         NY UCC § 2-315

                  (Brought in the Alternative, on Behalf of New York Subclass)

          390.   New York Plaintiffs re-allege and incorporate each and every allegation set forth

above as if fully written herein.

          391.   Bose is a “merchant” of headphones because Bose is a retail seller of electronic

products and accessories and routinely sells a wide variety of headphones.

          392.   Bose is also the manufacturer of the Headphones.

          393.   New York Plaintiffs and New York Subclass Members are “buyers” of the

Headphones because they purchased their headphones for personal use.

          394.   Bose advertised the Headphones as suitable for wearing while exercising.

          395.   Bose advertised the Headphones with depictions of athletes using the Headphones

while exercising. The marketing materials show the athletes engaging in weight training, aerobic

activity, and running while wearing the Headphones. The marketing materials also show the

athletes sweating while wearing the Headphones.

          396.   Bose knew that buyers would purchase the Headphones for the particular purpose

of wearing them while engaging in exercise that would expose them to harsher environments and

stressors, including exposure to heightened temperatures, rain, humidity, sweat, and physical

shocks.

          397.   The ordinary consumer does not have the electrical engineering or technological

background to know whether headphones can endure the volatility, heat, humidity, and sweat

commonly involved in a moderate to high intensity exercise session.


                                                68
        Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 69 of 91



       398.    When purchasing the Headphones – headphones that are more expensive than

competing headphones that are not moisture-, sweat-, and water-resistant – New York Plaintiffs

and New York Subclass Members relied on Bose’s representations that the Headphones could

withstand the stresses of exercise.

       399.    The Headphones routinely fail to properly function after use during exercise.

       400.    New York Plaintiffs’ and the New York Subclass Members’ Headphones failed to

properly function after they were exposed to moisture.

       401.    Consequentially, Bose breached the implied warranty of fitness for a particular

purpose, specifically that the Headphones would endure through the particular purpose of being

used while exercising and would be able to withstand the stressors and environments associated

with exercise. The Headphones did not withstand exposure to moisture.

       402.    Notice of breach is not required because New York Plaintiffs and the other New

York Subclass Members did not purchase their Headphones directly from Bose. Even if notice

were required, upon information and belief, Defendant has received thousands of customer

complaints and communications about the defects, including from many of the Plaintiffs.

       403.    As a direct and proximate result of Bose’s breach of the implied warranty of

fitness for a particular purpose, New York Plaintiffs and the other New York Subclass Members

did not receive the benefit of their bargain and received goods with one or more defects that

substantially impair their value to New York Plaintiffs and New York Subclass Members. New

York Plaintiffs and New York Subclass Members were damaged as a result of the defects in the

Headphones, the Headphones malfunctioning, the inability to use their Headphones while

exercising, and the nonuse of their Headphones.




                                               69
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 70 of 91



                            TWENTY-FIFTH CLAIM FOR RELIEF

                       Violation of New York General Business Law § 349

                                    (N.Y. Gen. Bus. Law § 349)

                  (Brought in the Alternative, on Behalf of New York Subclass)

       404.      New York Plaintiffs re-allege and incorporate each and every allegation set forth

above as if fully written herein.

       405.      New York Plaintiffs and the New York Subclass Members purchased the

Headphones primarily for personal, family, or household purposes.

       406.      Bose engaged in deceptive acts and practices in violation of N.Y. Gen. Bus. Law

§ 349, et seq. when it represented that the Headphones withstand moisture, sweat, and water,

when in fact they do not; Bose’s misrepresentations about the Headphones being moisture-,

sweat-, and water-resistant constitute an independent basis for a violation of N.Y. Gen. Bus. Law

§ 349, et seq.

       407.      Bose engaged in deceptive acts and practices in violation of N.Y. Gen. Bus. Law

§ 349, et seq when it represented that Headphones had five or six hours of battery life following

a single charge, when in fact they did not; Bose’s misrepresentation about battery life constitutes

an independent basis for a violation of N.Y. Gen. Bus. Law § 349, et seq.

       408.      Bose also engaged in unfair and deceptive acts in violation of N.Y. Gen. Bus.

Law § 349, et seq when in response to requests for replacement Headphones under Bose’s

warranty, Bose sent consumers Headphones that contained the same defects.

       409.      New York Plaintiffs and the New York Subclass Members relied on Bose’s

misrepresentations when purchasing their Headphones. Had they known that those




                                                70
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 71 of 91



representations were false, New York Plaintiffs and the New York Subclass Members would not

have purchased the Headphones or would have paid less for them.

       410.    New York Plaintiffs and the New York Subclass Members seek all damages

permitted by law in an amount to be determined at trial, including attorneys’ fee and expenses.

                           TWENTY-SIXTH CLAIM FOR RELIEF

                      Violation of New York General Business Law § 350

                                    (N.Y. Gen. Bus. Law § 350)

       411.    New York Plaintiffs re-allege and incorporate each and every allegation set forth

above as if fully written herein.

       412.    New York’s General Business Law § 350 makes unlawful “[f]alse advertising in

the conduct of any business, trade or commerce[.]” False advertising includes “advertising,

including labeling, of a commodity … if such advertising is misleading in a material respect,”

taking into account “the extent to which the advertising fails to reveal facts material in the light

of … representations [made] with respect to the commodity.” N.Y. Gen. Bus. Law § 350-a.

       413.    Defendant caused to be made or disseminated throughout New York, through

advertising, marketing, and other publications, statements that were untrue or misleading, and

which were known, or which by the exercise of reasonable care should have been known to

Defendant, to be untrue and misleading to consumers, including New York Plaintiffs and the

other Subclass members.

       414.    Defendant violated N.Y. Gen. Bus. Law § 350 because of the misrepresentations

and omissions alleged herein, including, but not limited to, Defendant’s marketing of the

Headphones as moisture-, sweat-, and water-resistant, and as offering five or six hours of

playback on a single charge.


                                                71
        Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 72 of 91



       415.   In purchasing the Headphones, New York Plaintiffs and the other Subclass

members were deceived by Defendant’s misrepresentations and omissions.

       416.   New York Plaintiffs and Subclass members reasonably relied upon Defendant’s

false misrepresentations. They had no way of knowing that Defendant’s representations were

false and gravely misleading. New York Plaintiffs and Subclass members did not, and could not,

unravel Defendant’s deception on their own.

       417.   Defendant’s actions as set forth above occurred in the conduct of trade or

commerce.

       418.   Defendant’s unfair or deceptive acts or practices were likely to and did in fact

deceive reasonable consumers.

       419.   Defendant intentionally and knowingly misrepresented material facts regarding

the Headphones with intent to mislead New York Plaintiffs and the Subclass.

       420.   Defendant knew or should have known that its conduct violated General Business

Law § 350.

       421.   Defendant’s conduct proximately caused injuries to New York Plaintiffs and the

other Subclass members.

       422.   New York Plaintiffs and the other Subclass members were injured and suffered

ascertainable loss, injury in fact, and/or actual damage as a proximate result of Defendant’s

conduct in that New York Plaintiffs and the other Subclass members overpaid for their

Headphones and did not receive the benefit of their bargain, and their Headphones suffered a

diminution in value. These injuries are the direct and natural consequence of Defendant’s

misrepresentations and omissions.




                                              72
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 73 of 91



        423.       Defendant’s violations present a continuing risk to New York Plaintiffs as well as

to the general public. Defendant’s unlawful acts and practices complained of herein affect the

public interest.

        424.       New York Plaintiffs and the other Subclass members are entitled to recover their

actual damages or $500, whichever is greater. Because Defendant acted willfully or knowingly,

New York Plaintiff and the other Subclass members are entitled to recover three times actual

damages, up to $10,000.

                            TWENTY-SEVENTH CLAIM FOR RELIEF

                                         Common Law Fraud

                    (Brought in the Alternative, on Behalf of New York Subclass)

        425.       New York Plaintiffs re-allege and incorporate each and every allegation set forth

above as if fully written herein.

        426.       Bose engaged in fraudulent and deceptive conduct. As described above, Bose’s

conduct defrauded New York Plaintiffs and New York Subclass members by intentionally

leading them to believe, through affirmative misrepresentations, omissions, suppressions, and

concealments of material fact, that the Headphones possessed important characteristics that they

in fact do not possess—namely that they are moisture-, sweat-, and water-resistant and provide

five or six hours of listening on a single charge —and inducing their purchases.

        427.       Bose’s intentional and material misrepresentations included, among other things,

its advertising, marketing materials and messages, and other standardized statements claiming

the Headphones are designed for use during workouts, and built to withstand moisture, sweat,

and water.

        428.       The foregoing misrepresentations were uniform across all Subclass Members.


                                                   73
        Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 74 of 91



       429.    The same extensive and widespread advertising campaign was promoted

throughout New York, and all of the promotional materials contained the same material

representations regarding the Headphones’ ability to be used during exercise, that the

Headphones provide five or six hours of listening on a single charge, and that the Headphones

are moisture-, sweat-, and water-resistant.

       430.    These representations were false, as detailed herein. Bose knew the

representations were false when it made them and thereby intended to defraud purchasers.

       431.    Bose did the following with the intent to deceive New York Plaintiffs and New

York Subclass Members and to induce them to enter into their contracts:

                 a. Suggested that the Headphones can withstand moisture, sweat, and water
                    and heavy exercise, even though it knew this to be false;
                 b. Positively asserted that the Headphones are moisture-, sweat-, and water-
                    resistant;
                 c. Asserted that Headphones were engineered for sport;
                 d. Asserted that the Headphones had a rechargeable battery with an five or six
                    hour battery life per charge; and
                 e. Suppressed the true nature of the Headphones’ defects from New York
                    Plaintiffs and Subclass Members.

       432.    Bose willfully deceived New York Plaintiffs and New York Subclass Members

with intent to induce them to alter their positions to their detriment by purchasing defective

Headphones.

       433.    Bose’s fraud and concealment were also uniform across all Subclass Members;

Bose concealed from everyone the true nature of the failure to hold a charge and battery defects

present in the Headphones.

       434.    Bose’s misrepresentations and omissions were material in that they would affect a

reasonable consumer’s decision to purchase Headphones. A reasonable consumer would not




                                              74
        Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 75 of 91



purchase high-end rechargeable headphones that stop being able to retain a charge after only

minimal use.

       435.    Bose’s intentionally deceptive conduct induced New York Plaintiffs and New

York Class Members to purchase Headphones and resulted in harm and damage to them.

       436.    New York Plaintiffs believed and relied upon Bose’s misrepresentations and

concealment of the true facts. New York Subclass Members are presumed to have believed and

relied upon Bose’s misrepresentations and concealment of the true facts because those facts are

material to a reasonable consumer’s decision to purchase Headphones.

       437.    As a result of Bose’s inducements, New York Plaintiffs and New York Subclass

Members sustained actual damages including but not limited to receiving a product that fails to

perform as promised and not receiving the benefit of the bargain related to their purchase of the

Headphones. If New York Plaintiffs and New York Subclass Members had known about the

defect, they would not have purchased the Headphones or would have paid significantly less for

them. Bose is therefore liable to New York Plaintiffs and New York Subclass Members in an

amount to be proven at trial.

       438.    Bose’s conduct was systematic, repetitious, knowing, intentional, and malicious,

and demonstrated a lack of care and reckless disregard for New York Plaintiffs’ and New York

Subclass Members’ rights and interests. Bose’s conduct thus warrants an assessment of punitive

damages, consistent with the actual harm it has caused, the reprehensibility of its conduct, and

the need to punish and deter such conduct.

                         TWENTY-EIGHTH CLAIM FOR RELIEF

                                 Breach of Express Warranty

                (Brought in the Alternative, on Behalf of California Subclass)


                                               75
           Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 76 of 91



       439.    Plaintiff Calloway (“California Plaintiff”) re-alleges and incorporates each and

every allegation set forth above as if fully written herein.

       440.    California Plaintiff alleges that Bose breached two separate express warranties.

Moisture-, Sweat-, & Water-Resistant:


       441.    Bose promised, affirmed, and expressly warranted that Headphones are moisture-,

sweat-, and water-resistant. In other words, Bose expressly warranted to California Plaintiff and

California Subclass Members that the Headphones would continue to function after being

exposed to moisture during exercise.

       442.    Bose’s moisture-, sweat- and water-resistant warranties became part of the basis

of the bargain for California Plaintiff and other California Subclass Members because they relied

on such statements in deciding to purchase the Headphones, and because such statements are

among the facts a reasonable consumer would consider material in the purchase of high-end

sport headphones.

       443.    Bose breached its moisture-, sweat-, and water-resistant warranties by delivering

Headphones that do not withstand minimal amounts of moisture.

       444.    At the time the Headphones were sold, Bose knew of the defects they possessed

and offered express warranties with no intention of honoring them with respect to the known

defects.

       445.    Although notice is not required, where, as here, consumers purchased a product

from a retailer rather than a manufacturer, when Plaintiffs contacted Bose concerning the

problems with their headphones, Bose was afforded a reasonable opportunity to cure its breach

of its express warranty that Headphones would be sweat- and water-resistant, but failed to do so.



                                                  76
           Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 77 of 91



       446.     As a direct and proximate result of Bose’s breach of its express written warranties

regarding the moisture-, sweat-, and water-resistant representations, California Plaintiff and

Class Members have been damaged in an amount to be proven at trial.

Battery Life:


       447.     Bose expressly warranted that the Headphones provide five or six hours of

wireless listening on a single charge.

       448.     Such statements became the basis of the bargain for California Plaintiff and other

California Subclass Members because they relied on such statements in deciding to purchase the

Headphones, and because such statements are among the facts a reasonable consumer would

consider material in the purchase of high-end sport headphones.

       449.     Bose breached its battery life express warranties by delivering Headphones that

do not deliver as promised and fail to retain their charge for five or six hours.

       450.     At the time the Headphones were sold, Bose knew of the defects they possessed

and offered express warranties with no intention of honoring them with respect to the known

defects.

       451.     Although notice is not required, where, as here, consumers purchase a product

from a retailer rather than a manufacturer, when Plaintiffs contacted Bose concerning the

problems with their headphones, Bose was afforded a reasonable opportunity to cure its breach

of the express warranty, but failed to do so.

       452.     As a direct and proximate result of Bose’s breach of its express written warranties

regarding battery life, California Plaintiff and California Subclass Members have been damaged

in an amount to be proven at trial.



                                                 77
           Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 78 of 91



                           TWENTY-NINTH CLAIM FOR RELIEF

              Implied Warranty of Merchantability – California Song-Beverly Act

                 (Brought in the Alternative, on Behalf of California Subclass)

       453.     California Plaintiff re-alleges and incorporates each and every allegation set forth

above as if fully written herein.

       454.     The Headphones are a “consumer good” within the meaning of Cal. Civ. Code §

1791(a).

       455.     Plaintiffs and members of the California Subclass are “buyers” within the

meaning of Cal. Civ. Code § 1791(b).

       456.     Bose is a “manufacturer” of the Headphones within the meaning Cal. Civ. Code §

1791(j).

       457.     Bose contracted with retailers so that the retailers could sell Headphones to

consumers. Bose intended that consumers would be the end users of Headphones and that

consumers would be the beneficiaries of its contracts with retailers to sell Headphones to

consumers.

       458.     Bose impliedly warranted to California Plaintiff and California Subclass Members

that its Headphones were “merchantable” within the meaning of Cal. Civ. Code §§ 1791.1(a) and

1792; however, as described throughout this Complaint, the Headphones do not have the quality

that a buyer would reasonably expect, and were therefore not merchantable.

       459.     Cal. Civ. Code § 1791.1(a) states:

       “Implied warranty of merchantability” or “implied warranty that goods are
       merchantable” means that the consumer goods meet each of the following:
       (1) Pass without objection in the trade under the contract description;
       (2) Are fit for the ordinary purposes for which such goods are used;
       (3) Are adequately contained, packaged, and labeled; and


                                                 78
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 79 of 91



        (4) Conform to the promises or affirmations of fact made on the container or
        label.

        460.   The Headphones would not pass without objection in the trade because they do

not perform as warranted because they fail to maintain a charge after minimal use and are not

moisture-, sweat-, or water-resistant.

        461.   Similarly, the Headphones’ failure to maintain a charge after minimal use renders

them unfit for ordinary purposes for which such goods are used.

        462.   The Headphones are not adequately contained, packaged, and labeled for two

independent reasons.

        463.   The Headphones are not adequately contained, packaged, and labeled because the

labeling represents that they are moisture-, sweat-, and water-resistant, which they are not.

        464.   Moreover, the Headphones are not adequately contained, packaged, and labeled

because the labeling represents that they have a battery that can last five or six hours following a

single charge, when the battery does not last nearly that long.

        465.   For the same reason, the Headphones do not conform to the promises or

affirmations of fact made on the container or label.

        466.   Bose thus breached the implied warranty of merchantability.

        467.   Notice of breach is not required because California Plaintiff and the other

California Subclass Members did not purchase their Headphones directly from Bose. Even if

notice were required, upon information and belief, Defendant has received thousands of

customer complaints and communications about the defects, including from many of the

Plaintiffs.




                                                79
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 80 of 91



       468.    As a direct and proximate result of Bose’s breach of the implied warranty of

merchantability, California Plaintiff and the other California Subclass Members did not receive

the benefit of their bargain and received goods with a defect and/or that were the product of poor

quality materials and workmanship that substantially impairs their value to California Plaintiff

and California Subclass Members.

       469.    California Plaintiff and California Subclass Members were damaged as a result of

the defects present in the Headphones, the product’s malfunctioning, and their inability to use

their Headphones.

       470.    Pursuant to Cal. Civ. Code §§ 1791.1(d) & 1794, California Plaintiff and Subclass

Members are entitled to damages and other legal and equitable relief including, at their election,

the purchase price of their Headphones or the overpayment or diminution in value of their

Headphones.

       471.    Pursuant to Cal. Civ. Code § 1794, California Plaintiff and the other Subclass

Members are entitled to costs and attorneys’ fees.

                              THIRTIETH CLAIM FOR RELIEF

               Breach of Implied Warranty of Fitness for a Particular Purpose

                (Brought in the Alternative, on Behalf of California Subclass)

       472.    California Plaintiff re-alleges and incorporates each and every allegation set forth

above as if fully written herein.

       473.    Defendant marketed, distributed, and/or sold the Headphones with implied

warranties that it was fit for its particular purpose of use during exercise.

       474.    Because Defendant extensively marketed Headphones as a product for use during

exercise, Defendant knew at the time it sold Headphones to California Plaintiff and the Subclass


                                                  80
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 81 of 91



Members that California Plaintiff and the Subclass Members intended to use Headphones for that

particular purpose.

       475.     California Plaintiff and the Subclass Members relied on Defendant’s skill and

judgment to furnish goods suitable for use during exercise, and for resistance to moisture, sweat,

and water. California Plaintiff and the Subclass Members purchased the Headphones in reliance

upon Defendant’s implied warranties.

       476.     At the time that the Headphones were sold, Defendant knew or had reason to

know that California Plaintiff and the California Subclass Members were relying on Defendant’s

skill and judgment to select or furnish a product capable of operating after exposure to moisture,

sweat, and water.

       477.     As a direct and proximate cause of Defendant’s breach of this implied warranty,

California Plaintiff and Subclass Members have been injured and harmed because: (a) they

would not have purchased the products on the same terms if the true facts were known

concerning the Headphones; (b) they paid a price premium for the products due to Defendant’s

implied warranties; and (c) they did not receive a product that was fit for its particular purpose of

use during exercise and/or after exposure to sweat and moisture.

                            THIRTY-FIRST CLAIM FOR RELIEF

              Violation of California’s Consumers Legal Remedies Act (“CLRA”)

                 (Brought in the Alternative, on Behalf of California Subclass)

       478.     California Plaintiff re-alleges and incorporates each and every allegation set forth

above as if fully written herein.

       479.     Bose is a “person” as defined by the CLRA. Cal. Civ. Code § 1761(c).




                                                 81
        Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 82 of 91



       480.    California Plaintiff and California Subclass Members are “consumers” within the

meaning of the CLRA, as defined by Cal. Civ. Code § 1761(d), who purchased one or more pairs

of Headphones.

       481.    The CLRA prohibits “unfair or deceptive acts or practices undertaken by any

person in a transaction intended to result or which results in the sale or lease of goods or services

to any consumer[.]” Cal. Civ. Code § 1770(a).

       482.    Bose has engaged in unfair or deceptive trade practices that violated Cal. Civ.

Code § 1770(a), as described above and below, by, among other things, failing to disclose the

defective nature of the Headphones, representing that the Headphones had characteristics and

benefits that they do not have (e.g., durability, battery life, moisture-resistant, sweat-resistant,

water-resistant, the ability to use during workouts), representing that the Headphones were of a

particular standard, quality, or grade when they were of another, and advertising Headphones

with the intent not to sell them as advertised. See Cal. Civ. Code §§ 1770(a)(5), (a)(7), (a)(9).

       483.    The information Bose concealed and/or failed to disclose to California Plaintiff

and California Subclass Members is material because reasonable consumers would consider the

Headphones’ battery defect that causes them to fail to hold a reasonable charge and become

inoperable during their useful life to be important information when deciding whether to

purchase wireless sport headphones.

       484.    California Plaintiff and California Subclass members would have behaved

differently by not buying the Headphones and/or paying less for the Headphones, had they been

aware that the Headphones were defective.

       485.    Defendant was obliged to disclose the material facts because: a) Defendant had

exclusive knowledge of the material facts not known to California Plaintiff and California


                                                 82
        Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 83 of 91



Subclass Members, since only Defendant had access to the aggregate data from its retailers, its

own research and tests, and complaints from its customers through its warranty and customer

service database(s); and b) Defendant actively concealed and suppressed the material facts from

California Plaintiff and California Subclass Members by not warning of the battery defect at the

time of purchase; and (c) Defendant made partial representations about the Headphones’ battery

life and moisture-, sweat-, and water-resistant qualities through a long-term advertising

campaign while withholding the material fact that the Headphones have defects that render them

inoperable.

       486.    California Plaintiff and California Subclass Members justifiably acted or relied to

their detriment upon the concealment and/or non-disclosure of material facts as evidenced by

their purchases of the defective Headphones. Had Defendant disclosed the material fact that the

Headphones had a defect that causes them to lose the ability to hold a reasonable charge,

California Plaintiff and California Subclass Members would have behaved differently by not

buying the Headphones and/or paying less for the Headphones.

       487.    Defendant’s omissions of material facts directly and proximately caused

California Plaintiff’s and Subclass Member’s injuries in that California Plaintiff and Subclass

Members would not have overpaid for the Headphones.            As such, California Plaintiff and

Subclass Members did not receive the benefit of the bargain

       488.    Bose’s misrepresentations about battery life constitute an independent basis for a

violation of the CLRA.

       489.    Bose’s misrepresentations about the Headphones being moisture-, sweat-, and

water-resistant constitute an independent basis for a violation of the CLRA.




                                               83
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 84 of 91



       490.     Bose knew, should have known, or was reckless in not knowing that its products

did not have the qualities, characteristics, and functions it represented, warranted, and advertised

them to have.

       491.     California Plaintiff and Subclass Members are reasonable consumers who

expected that their Headphones would work as represented.

       492.     As a result of Bose’s conduct and unfair or deceptive acts or practices, California

Plaintiffs and Subclass Members suffered actual damages in that the Headphones do not function

as represented and are not worth the amount paid, and Bose has deprived California Plaintiff and

Subclass Members the benefit of the bargain.

       493.     California Plaintiff and Subclass Members seek an order enjoining Defendant’s

unfair or deceptive acts or practices, equitable relief, and an award of attorneys’ fees and costs

under Cal. Civ. Code § 1780(e). 10

                           THIRTY-SECOND CLAIM FOR RELIEF

                  Violation of California’s Unfair Competition Law (“UCL”)

                 (Brought in the Alternative, on Behalf of California Subclass)

       494.     California Plaintiff re-alleges and incorporates each and every allegation set forth

above as if fully written herein.

       495.     California Business & Professions Code § 17200 prohibits acts of “unfair

competition,” including any “unlawful, unfair or fraudulent business act or practice” and “unfair,



10
  On October 19, 2018, Plaintiffs mailed a letter to Bose that complied with Section 1782(d) of
the CLRA. This letter, attached as Exhibit A, was prepared by Plaintiffs’ counsel on behalf of
Plaintiffs as well as similarly situated purchasers nationwide. The letter gave Defendant notice of
the allegations in this Complaint. As such, Plaintiffs plan to file an Amended Complaint to add a
request for damages under the CLRA as appropriate as well as to add a claim pursuant to Mass.
Gen. Laws Ch. 93A, §9(3).
                                                 84
        Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 85 of 91



deceptive, untrue or misleading advertising.” Bose’s conduct related to the sale of its defective

Headphones violated each of this statute’s three prongs.

       496.    Bose committed an unlawful business act or practice in violation of Cal. Bus. &

Prof. Code § 17200, et seq., by their violations of the Consumers Legal Remedies Act, Cal. Civ.

Code § 1750, et seq., as set forth above, by the acts and practices set forth in this Complaint.

       497.    Bose committed unfair business acts and practices in violation of Cal. Bus. &

Prof. Code § 17200, et seq., when it sold Headphones that contained one or more defects causing

them to fail to maintain a charge after minimal use; when it represented that the Headphones

withstand moisture, sweat, and water, when in fact they do not; when it represented that the

Headphones have batteries that last five or six hours, when in fact they do not; and, when in

response to requests for replacement Headphones under Bose’s warranty, Bose sent consumers

Headphones that contained the same defects.

       498.    Bose committed fraudulent business acts and practices in violation of Cal. Bus. &

Prof. Code § 17200, et seq., when it affirmatively and knowingly misrepresented that the

Headphones were durable and would withstand moisture, sweat, and water, when in fact they do

not; when it represented that the Headphones have batteries that last five or six hours, when in

fact they do not; and, when in response to requests for replacement Headphones under Bose’s

warranty, Bose sent consumers Headphones that contained the same defects. Bose’s

representations and concealment of the defects are likely to mislead the public with regard to the

true defective nature of the Headphones.

       499.    Bose’s misrepresentations about battery life constitute an independent basis for a

violation of the fraudulent prong of the UCL.




                                                 85
        Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 86 of 91



       500.   Bose’s misrepresentation about the Headphones being moisture-, sweat-, and

water-resistant constitutes an independent basis for a violation of the fraudulent prong of the

UCL.

       501.   Bose knew, or reasonably should have known, that its Headphones were

defective, because they continuously received broken headphones from consumers, often several

times from the same individual consumer. Despite the constant stream of returned Headphones,

Bose continued to sell Headphones to the public. Bose knew, or reasonably should have known,

of the defect(s) because, in the normal course of business, Bose tracks headphones returned

under its warranty and the complaints related to those problems and, therefore, must have noticed

that there was an unusually high incidence of warranty claims.

       502.   As a direct and proximate result of Bose’s unfair and deceptive practices,

California Plaintiff and Subclass Members suffered and will continue to suffer actual damages.

       503.   As a result of its unfair and deceptive conduct, Bose should be required to

disgorge its unjust profits and make restitution to California Plaintiff and Subclass Members

pursuant to Cal. Bus. & Prof. Code §§ 17203 and 17204.

       504.   Legal remedy alone will be insufficient to fully redress California Plaintiff’s

injuries and stop Bose from continuing in its unfair and deceptive conduct. Therefore, California

Plaintiff and the Subclass seek equitable relief, including an order enjoining Bose’s unfair or

deceptive acts or practices, and an award of attorneys’ fees and costs under Cal. Code of Civ.

Proc. § 1021.5.

                            THIRTY-THIRD CLAIM FOR RELIEF

                                      Common Law Fraud

                  (Brought in the Alternative, on Behalf of California Subclass)


                                               86
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 87 of 91



       505.    California Plaintiff re-alleges and incorporates each and every allegation set forth

above as if fully written herein.

       506.    Bose engaged in fraudulent and deceptive conduct. As described above, Bose’s

conduct defrauded California Plaintiff and California Subclass members, by intentionally leading

them to believe, through affirmative misrepresentations, omissions, suppressions, and

concealments of material fact, that the Headphones possessed important characteristics that they

in fact do not possess—namely that they are moisture-, sweat-, and water-resistant and provide

five or six hours of listening on a single charge —and inducing their purchases.

       507.    Bose’s intentional and material misrepresentations included, among other things,

its advertising, marketing materials and messages, and other standardized statements claiming

the Headphones are designed for use during workouts, and built to withstand moisture, sweat,

and water.

       508.    The foregoing misrepresentations were uniform across all Class Members.

       509.    The same extensive and widespread advertising campaign was promoted

throughout California, and all of the promotional materials contained the same material

representations regarding the Headphones’ ability to be used during exercise, that the

Headphones provide five or six hours of listening on a single charge, and that the Headphones

are moisture-, sweat-, and water-resistant.

       510.    These representations were false, as detailed herein. Bose knew the

representations were false when it made them and thereby intended to defraud purchasers.

       511.    Bose’s actions constitute “actual fraud” within the meaning of Cal. Civ. Code §

1572 because Bose did the following with the intent to deceive California Plaintiff and Subclass

Members and to induce them to enter into their contracts:


                                                87
        Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 88 of 91



                a. Suggested that the Headphones can withstand moisture, sweat, and water
                   and heavy exercise, even though it knew this to be false;
                b. Positively asserted that the Headphones are moisture-, sweat-, and water-
                   resistant;
                c. Asserted that Headphones were engineered for sport;
                d. Asserted that the Headphones had a rechargeable battery with an five or six
                   hour battery life per charge; and
                e. Suppressed the true nature of the Headphones’ defects from California
                   Plaintiff and Subclass Members.

       512.    Bose’s actions, listed above, also constituted “deceit” as defined by Cal. Civ.

Code § 1710 because Bose willfully deceived California Plaintiff and Subclass Members with

intent to induce them to alter their positions to their detriment by purchasing defective

Headphones.

       513.    Bose’s fraud and concealment were also uniform across all California Subclass

Members; Bose concealed from everyone the true nature of the failure to hold a charge and

battery defects present in the Headphones.

       514.    Bose’s misrepresentations and omissions were material in that they would affect a

reasonable consumer’s decision to purchase Headphones. A reasonable consumer would not

purchase high-end rechargeable headphones that stop being able to retain a charge after only

minimal use.

       515.    Bose’s intentionally deceptive conduct induced California Plaintiff and California

Subclass Members to purchase Headphones and resulted in harm and damage to them.

       516.    California Plaintiff believed and relied upon Bose’s misrepresentations and

concealment of the true facts. California Subclass Members are presumed to have believed and

relied upon Bose’s misrepresentations and concealment of the true facts because those facts are

material to a reasonable consumer’s decision to purchase Headphones.




                                               88
           Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 89 of 91



          517.   As a result of Bose’s inducements, California Plaintiff and California Subclass

Members sustained actual damages including but not limited to receiving a product that fails to

perform as promised and not receiving the benefit of the bargain related to their purchase of the

Headphones. If California Plaintiff and Subclass Members had known about the defect, they

would not have purchased the Headphones or would have paid significantly less for them. Bose

is therefore liable to California Plaintiff and Subclass Members in an amount to be proven at

trial.

          518.   Bose’s conduct was systematic, repetitious, knowing, intentional, and malicious,

and demonstrated a lack of care and reckless disregard for California Plaintiff and California

Subclass Members’ rights and interests. Bose’s conduct thus warrants an assessment of punitive

damages under Cal. Civ. Code § 3294, consistent with the actual harm it has caused, the

reprehensibility of its conduct, and the need to punish and deter such conduct

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs, on behalf of themselves and all others similarly situated,

respectfully request that this Court:

          A. Certify the Class pursuant to Rule 23;

          B. Award damages, including compensatory, exemplary, and statutory damages, to

Plaintiff and the Class in an amount to be determined at trial;

          C. Grant restitution to Plaintiffs and the Class and require Bose to disgorge its ill-gotten

gains;

          D. Permanently enjoin Bose from engaging in the wrongful and unlawful conduct alleged

herein;




                                                  89
         Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 90 of 91



       E. Award punitive damages, to the extent permitted by law, in an amount to be

determined at trial;

       F. Award Plaintiffs and the Class their expenses and costs of suit, including reasonable

attorneys’ fees to the extent provided by law;

       G. Award Plaintiffs and the Class pre-judgment and post-judgment interest at the highest

legal rate to the extent provided by law; and

       H. Award all such further relief as the Court deems appropriate.

                                 DEMAND FOR JURY TRIAL

       Plaintiffs demand a trial by jury of all issues so triable.

Dated: October 23, 2018


                                       \s\ Sean K. Collins
                                       Sean K. Collins (BBO# 687158)
                                       Law Offices of Sean K. Collins
                                       184 High Street, Suite 503
                                       Boston, MA 02110
                                       Telephone: (617) 320-8485
                                       Fax: (617) 227-2843
                                       Sean@Neinsurancelaw.com

                                       Jeffrey S. Goldenberg (pro hac to be filed)
                                       Todd Naylor (pro hac to be filed)
                                       Goldenberg Schneider, L.P.A.
                                       One West 4th Street, 18th Floor
                                       Cincinnati, OH 45249
                                       Telephone: (513) 345-8291
                                       Fax: (513) 345-8294
                                       jgoldenberg@gs-legal.com
                                       tnaylor@gs-legal.com

                                       Justin C. Walker (pro hac to be filed)
                                       Finney Law Firm, LLC
                                       4270 Ivy Pointe Boulevard, Suite 225
                                       Cincinnati, OH 45245
                                       Telephone: (513) 943-6660

                                                  90
Case 1:18-cv-12207-DPW Document 1 Filed 10/23/18 Page 91 of 91



                      Fax: (513) 943-6669
                      justin@finneylawfirm.com

                      W.B. Markovits (pro hac to be filed)
                      Paul M. DeMarco (pro hac to be filed)
                      Terence R. Coates (pro hac to be filed)
                      Markovits, Stock & DeMarco LLC
                      3825 Edwards Road, Suite 650
                      Cincinnati, OH 45209
                      Telephone: (513) 665-0200
                      Fax: (513) 665-0219
                      bmarkovits@msdlegal.com
                      pdemarco@msdlegal.com
                      tcoates@msdlegal.com

                      Attorneys for Plaintiffs




                                91
